           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 1 of 72




 1   THE RESTIS LAW FIRM, P.C.
     William R. Restis, Esq. (SBN 246823)
 2   william@restislaw.com
     402 W. Broadway, Suite 1520
 3   San Diego, California 92101
     Telephone: +1.619.270.8383
 4
     Counsel for Plaintiff and the Putative Class
 5
     [Additional Counsel Listed On Signature Page]
 6
 7
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN JOSE DIVISION

14
     ALEXANDER ADAME, individually and on            Case No:
15   behalf of all others similarly situated,
16
            Plaintiff,                               CLASS ACTION COMPLAINT
17
              v.
18                                                   DEMAND FOR JURY TRIAL
     ROBINHOOD FINANCIAL, LLC, a Delaware
19   limited liability company, ROBINHOOD
     SECURITIES, LLC, a Delaware limited liability
20   company, and ROBINHOOD MARKETS, INC.,
     a Delaware corporation,
21
22
23          Defendants.

24
25
26
27
28
     CLASS ACTION COMPLAINT
            Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 2 of 72




 1          Plaintiff Alexander Adame (“Plaintiff”), individually and on behalf of all others similarly
 2   situated, brings this putative class action against Defendants Robinhood Financial, LLC

 3   (“Robinhood Financial”), Robinhood Securities, LLC (“Robinhood Securities”), and Robinhood
 4   Markets, Inc. (“Robinhood Markets”) (collectively, “Robinhood”), demanding a trial by jury.
 5   Plaintiff makes the following allegations pursuant to the investigation of counsel and based upon
 6   information and belief, except as to the allegations specifically pertaining to himself, which are
 7   based on personal knowledge. Accordingly, Plaintiff alleges as follows:
 8                                       NATURE OF THE ACTION
 9          1.      Robinhood is an online brokerage firm. Its customers place securities trades through
10   the firm’s website, by using a web-based application or “app,” or by calling the firm’s help center.
11   Robinhood permits customers, when its trading platform is operational, to establish long and short
12   positions in securities, and also to write and trade option contracts.
13          2.      On Monday, March 2, 2020, Robinhood’s systems crashed resulting in an outage of
14   its trading platform through the morning of Tuesday, March 3, 2020 (the “Outage”). As a result of
15   the Outage, Robinhood’s customers were unable to buy or sell securities or to exercise option
16   contracts through Robinhood’s website, app, or call center.
17          3.      This loss of access to Robinhood’s trading platform caused concrete, particularized,
18   and actual damages for Plaintiff and certain other members of class proposed below.
19          4.      Robinhood customers who held options contracts expiring during the Outage, which
20   occurred on the first trading day of the month when monthly contracts typically expire, were unable
21   to exercise those contracts or trade them to capitalize on gains or to mitigate losses. Most of those
22   contracts—if not all of them—expired worthless as a result of Robinhood customers being unable to
23   access Robinhood trading services.
24          5.      Similarly, Robinhood customers who held short positions during the Outage were
25   unable to mitigate their losses as socks surged. Specifically, on March 2, 2020, “U.S. stocks surged
26   the most in fourteen months as investors gained confidence that stewards of the world’s largest
27   economies would act in concert to offset any impact from the spreading coronavirus.” Bloomberg,
28                                                     -1-
     CLASS ACTION COMPLAINT
              Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 3 of 72




 1   Stocks        Surge   on    Bets    Central     Banks     to    Take     Action:    Markets      Wrap,
 2   https://www.bloomberg.com/news/articles/2020-03-01/yuan-drops-with-aussie-on-virus-fear-

 3   economy-woes-markets-wrap (last visited March 11, 2020) (reporting that, as of the end of the
 4   trading day on March 2, 2020, the S&P 500 had risen 4.6%, the Dow Jones Industrial Average
 5   gained 5.1%, and the Nasdaq 100 Index advanced 4.9%).
 6            6.      Robinhood has accepted fault for the Outage and attributed it to unprecedented stress
 7   on its infrastructure, but “[s]oftware mishaps have rocked Robinhood before,” including in 2018, for
 8   example, when its “options trading service had an outage that locked consumers out of their accounts
 9   and stopped them from closing positions[.]” Bloomberg, Robinhood Maxed Out a Credit Line Last
10   Month as Markets Fell, https://www.bloomberg.com/news/articles/2020-03-10/robinhood-maxed-
11   out-credit-line-last-month-amid-market-tumult (last visited March 11, 2020).
12            7.      In offering trading services, Robinhood assumed a duty to ensure that its systems
13   were sufficiently equipped to reliably deliver such services under reasonably foreseeable customer
14   demands and market conditions, such as those that occurred on March 2, 2020. Plaintiff and
15   members of the proposed class understood and reasonably believed that Robinhood had or would
16   take such steps, but it did not as evidenced by the Outage. Robinhood failed to adequately or
17   properly equip itself technologically and systemically to maintain Plaintiff and class members’
18   access to trading services, and thereby breached its obligations and caused its customers substantial
19   losses due solely to its own negligence and failure to maintain adequate infrastructure.
20            8.      Plaintiff thus brings this class action on behalf of himself and all other Robinhood
21   customers within the United States who held short positions or option contracts expiring during the
22   Outage, and who thereby suffered losses in their Robinhood accounts. Plaintiff asserts claims for
23   breach of contract, breach of the implied covenant of good faith and fair dealing, negligence, gross
24   negligence, and declaratory judgment, and seeks damages, restitution, and injunctive relief.
25                                                    PARTIES
26            9.      Plaintiff Alexander Adame is a citizen and resident of the state of New York.
27
28                                                     -2-
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 4 of 72




 1          10.     Defendant Robinhood Financial is a Delaware corporation with its principal place of
 2   business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-owned subsidiary of

 3   Robinhood Markets. Defendant Robinhood Financial acts as an introducing broker and has a
 4   clearing arrangement with its affiliate Defendant Robinhood Securities. It is a party to the Customer
 5   Agreement and Robinhood Terms & Conditions. Exhibits A–B.
 6          11.     Defendant Robinhood Securities is a Delaware corporation with its principal place of
 7   business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746. It is a wholly owned
 8   subsidiary of Defendant Robinhood Markets. Defendant Robinhood Financial acts as a clearing
 9   broker and clears trades introduced by its affiliate Defendant Robinhood Financial. It is a party to the
10   Customer Agreement. Exhibit A.
11          12.     Defendant Robinhood Markets is a Delaware corporation with its principal place of
12   business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood Markets is the
13   corporate parent of Defendants Robinhood Financial and Robinhood Securities. It is a party to the
14   Robinhood Terms & Conditions. Exhibit B.
15          13.     Defendants are referred to herein collectively as “Robinhood.”
16                                     JURISDICTION AND VENUE
17          14.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
18   1332(d)(2). The aggregate claims of all members of the proposed class and subclasses are in excess
19   of $5 million, exclusive of interest and costs, and there are more than 100 putative class members.
20   Plaintiff, as well as many members of the proposed class, are citizens of a state different from
21   Defendant.
22          15.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a
23   substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
24   District where Robinhood is headquartered and where it developed, distributed, marketed,
25   advertised, and sold the trading services which are the subject of the present complaint. Finally,
26   venue is appropriate in this District pursuant to 28 USC § 1391(b)(2) because Robinhood is
27   headquartered in Menlo Park and a substantial part of the acts and omissions that gave rise to this
28                                                    -3-
     CLASS ACTION COMPLAINT
            Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 5 of 72




 1   Complaint occurred or emanated from this District. Additionally, Robinhood’s Terms of Service
 2   select courts in Santa Clara County as a venue for legal disputes. Exhibit B.

 3          16.     This Court has personal jurisdiction over Robinhood because it is headquartered in
 4   and authorized to do business and does conduct business in California, and because it has
 5   specifically marketed, advertised, and made substantial sales in California, and has sufficient
 6   minimum contacts with this state and/or sufficiently avails itself of the markets of this state through
 7   its promotion, sales, and marketing within this state to render the exercise of jurisdiction by this
 8   Court permissible.
 9                                   INTRADISTRICT ASSIGNMENT
10          17.     Pursuant to Civil Local Rule 3-2(c), an intradistrict assignment to the San Jose
11   Division is appropriate because a substantial part of the events or omissions which give rise to the
12   claims asserted herein occurred in this Division, including that Defendants reside in this division and
13   Robinhood’s Terms of Service require claims be brought in Santa Clara County.
14                                       FACTUAL ALLEGATIONS
15          18.     Robinhood is an online brokerage firm founded in 2013 that touts itself as “a pioneer
16   in commission-free investing.” Robinhood, https://robinhood.com/us/en/ (last visited March 6,
17   2020). It is one of several young companies that aim to compete with traditional financial institutions
18   by offering cheaper and more user-friendly digital services. The firm markets itself primarily to
19   younger investors and claims over 10 million users of its trading app. In 2019, Robinhood raised
20   $323 million in funding at a $7.6 billion valuation.
21          19.     At 9:33 am1 the morning of March 2, 2020, a Monday and the first day of the month
22   for trading traditional securities, Robinhood’s trading platform completely stopped functioning. As a
23   result, at that moment, the platform stopped processing orders entered by customers prior to the
24   Outage and customers were unable to enter new orders. Robinhood was unable to restore full
25   functionality until Tuesday, March 3, 2020 at 11:54 am. In total, Robinhood’s systems were
26   nonfunctional and inaccessible to customers for 26 hours and 21 minutes.
27      1
         All times are Eastern Standard Time, unless otherwise indicated.
28                                                 -4-
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 6 of 72




 1          20.      At 11:02 am the morning of March 2, Robinhood publicly acknowledged the
 2   “downtime” and impact on “all functionalities” of the platform in on Twitter:

 3
 4
 5
 6
 7
 8
 9
10
11
12
     Twitter, https://twitter.com/AskRobinhood/status/1234509495084240898 (last visited March 6,
13
     2020). The Robinhood Help account (@AskRobinhood) is owned or controlled by Robinhood. The
14
     blue verified badge means that the account is of public interest and Twitter has verified its
15
     authenticity.
16
            21.      Around 4:00 pm on the afternoon of March 2, Robinhood emailed its customers
17
     directly to repeat the substance of the message posted to Twitter earlier that morning, which was that
18
     Robinhood was “experiencing downtime across [its] platform,” that the outage was “affecting
19
     functionality on Robinhood,” and that the outage was affecting customers’ “ability to trade”:
20
                                     Update on Robinhood System Status
21
22                   This morning, starting at 9:33 AM ET, we started experiencing
                     downtime across our platform. These issues are affecting functionality
23                   on Robinhood, including your ability to trade.
24                   All of us at Robinhood are working as hard as we can to resume
                     service, and we’ll update you as soon as the issue is resolved. We
25
                     understand the impact this is having and we apologize for any trouble
26                   this has caused.

27
28                                                   -5-
     CLASS ACTION COMPLAINT
              Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 7 of 72




                    Please check our status page at status.robinhood.com. Thank you for
 1                  being a Robinhood customer.
 2
                    Sincerely,
 3                  The Robinhood Team
                    robinhood.com
 4
 5
              22.   At 4:07 pm on March 2, immediately after emailing its customers, Robinhood posted
 6
     another message to Twitter publicly confirming that that its platform was “still experiencing system-
 7
     wide issues” and that it had yet to “resume service”:
 8
 9
10
11
12
13
14
15
16
17
18
     Twitter, https://twitter.com/AskRobinhood/status/1234586094395523074 (last visited March 6,
19
     2020).
20
              23.   Early on March 3, 2020, at 2:19 am, Robinhood posted two messages to its Twitter
21
     account reporting that its systems were “currently back up and running,” that customers might still
22
     “observe some downtime” as Robinhood prepared for the day, and acknowledging that “issues like
23
     this are not acceptable”:
24
25
26
27
28                                                   -6-
     CLASS ACTION COMPLAINT
              Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 8 of 72




 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
     Twitter, https://twitter.com/AskRobinhood/status/1234740273877405697 (last visited March 6,
13
     2020).
14
              24.   At about 2:45 am the morning of March 3, Robinhood sent another email to
15
     customers saying directly to them what it had just said publicly, which was that its systems were
16
     “currently back up and running,” that the outage was “not acceptable,” and that Robinhood realized
17
     that it had “let [customers] down”:
18                                    Robinhood is currently back online

19                  We’re reaching out to let you know that Robinhood is currently back
                    up and running.
20
21                  We want to assure you that your funds are safe and personal
                    information was not affected.
22
                    When it comes to your money, issues like this are not acceptable. We
23                  realize we let you down, and our team is committed to improving your
                    experience.
24
25            25.   At 10:11 am on March 3, Robinhood reported, again through its public-facing Twitter
26   account, that its “systems are currently experiencing downtime” and that “full functionality” of the
27   Robinhood platform remained unavailable to customers:
28                                                -7-
     CLASS ACTION COMPLAINT
              Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 9 of 72




 1
 2

 3
 4
 5
 6
 7
 8
 9   Twitter, https://twitter.com/AskRobinhood/status/1234859068763844613 (last accessed March 6,

10   2020).

11            26.   At 11:35 am, later the morning of March 3, Robinhood stated on its Twitter account

12   that its service had “been partially restored” and that it was “working toward restoring and

13   maintaining full functionality”:

14
15
16
17
18
19
20
21
22   Twitter, https://twitter.com/AskRobinhood/status/1234880124463435776 (last visited March 6,

23   2020).

24            27.   At 11:54 am on March 3, Robinhood reported that its systems had been “now fully

25   restored”:

26
27
28                                                 -8-
     CLASS ACTION COMPLAINT
          Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 10 of 72




 1
 2

 3
 4
 5
 6
 7
 8
 9   Twitter, https://twitter.com/AskRobinhood/status/1234884989189124096 (last visited March 6,
10   2020).
11            28.    On March 3, 3030, the co-founds and co-CEOs of Robinhood released a statement on
12   Robinhood’s blog, entitled “Under the Hood” and subtitled “The Official Robinhood Blog,”
13   explaining that the “outage” was caused by “stress on our infrastructure” and that, while it knows
14   customers “depend on Robinhood for [their] investments,” it took “too long” to restore services:
15                                   An Update from Robinhood’s Founders
16            When it comes to your money, we know how important it is for you to have answers.
17            The outages you have experienced over the last two days are not acceptable and we
              want to share an update on the current situation.
18
              Our team has spent the last two days evaluating and addressing this issue. We worked
19            as quickly as possible to restore service, but it took us a while. Too long. We now
              understand the cause of the outage was stress on our infrastructure—which struggled
20            with unprecedented load. That in turn led to a “thundering herd” effect—triggering a
21            failure of our DNS system.

22            Multiple factors contributed to the unprecedented load that ultimately led to the
              outages. The factors included, among others, highly volatile and historic market
23            conditions; record volume; and record account sign-ups.
24            Our team is continuing to work to improve the resilience of our infrastructure to meet
25            the heightened load we have been experiencing. We’re simultaneously working to
              reduce the interdependencies in our overall infrastructure. We’re also investing in
26            additional redundancies in our infrastructure.

27
28                                                    -9-
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 11 of 72




            After a brief outage this morning, our trading platform was stable for the remainder of
 1          the day. As our engineering team works to upgrade our infrastructure, we may
 2          experience additional brief outages, but we’re now better positioned to more quickly
            resolve them.
 3
            We take our responsibility to you and your money seriously. We recognize that many
 4          of you have questions, and we’re working to respond to them as quickly as possible.
 5
            Many of you depend on Robinhood for your investments, and we’re personally
 6          committed to doing all we can to operate a stable service that’s available when you
            need it the most.
 7
            —Baiju and Vlad, Co-Founders and Co-CEOs
 8
 9   Robinhood, https://blog.robinhood.com/news/2020/3/3/an-update-from-robinhoods-founders (last
10   visited March 6, 2020).
11          29.     Notwithstanding Robinhood’s explanation and apologies, its trading platform crashed
12   again in the week after trading services had been restored.
13                                      PLAINTIFF’S EXPERIENCE
14          30.     Plaintiff Alexander Adame is a customer of Robinhood and entered into a Customer
15   Agreement, as discussed further below, in order to use Robinhood’s online trading systems.
16          31.     On Thursday, February 27, 2020, using his Robinhood trading account, Plaintiff
17   purchased five SPY put options with a strike price of $304.00. The next day, on February 28, 2020,
18   Plaintiff purchased three more SPY put options with a strike price of $288.00. All eight puts were
19   monthly contracts expiring on Monday, March 2, 2020, the day of the Outage.
20          32.     SPY is an exchange traded fund (“ETF”) that tracks the performance of the S&P 500.
21   Generally, investing in put options is profitable if the price of the underlying security falls; if the
22   price of the underlying security rises, the investment generally results in a loss. The potential profits
23   and losses are generally proportional to change in value of the underlying security.
24          33.     On the morning of the Outage, Plaintiff saw that the SPY index was generally
25   increasing in value, meaning his investment was generating a loss. In order to limit or mitigate his
26   losses, Plaintiff attempted to sell his option contracts by accessing the Robinhood platform and
27
28                                                    - 10 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 12 of 72




 1   entering a sell order. However, Plaintiff was unable to do so due to the Outage. Plaintiff’s put
 2   options expired worthless later that day.

 3          34.     Plaintiff attempted to contact Robinhood multiple times through the Outage to,
 4   among other things, notify Robinhood that he was unable to exercise his option agreements or
 5   otherwise execute any trades in his account, and to seek assistance in mitigating his losses. Plaintiff
 6   received no such support and was unable to mitigate his losses of approximately $6,000.
 7                                    CLASS ACTION ALLEGATIONS
 8          35.     Plaintiff brings claims pursuant to Federal Rule of Civil Procedure 23 on behalf of the
 9   following class, as defined below:
10          All persons within the United States who, on March 2, 2020, held a covered short
11          position or an option contract expiring on that date in a Robinhood trading account.
12   Excluded from the class are the Robinhood entities and their current employees, counsel for either
13   party, as well as the Court and its personnel presiding over this action.
14          36.     This action has been brought and may properly be maintained as a class action against
15   Robinhood pursuant to the provisions of Federal Rule of Civil Procedure 23.
16          37.     Numerosity: The precise number of members of the proposed class is unknown to
17   Plaintiff at this time, but, based on information and belief, class members are so numerous that their
18   individual joinder herein is impracticable. Based on information and belief and publicly available
19   reports, class members number in the thousands. All class members may be notified of the pendency
20   of this action by reference to Robinhood’s records, or by other alternative means.
21          38.     Commonality: Numerous questions of law or fact are common to the claims of
22   Plaintiff and members of the proposed class. These common questions of law and fact exist as to all
23   class members and predominate over questions affecting only individual class members. These
24   common legal and factual questions include, but are not limited to the following:
25                  a.      Whether Robinhood’s technology was inadequate to provide the trading
26          services that were needed to handle reasonable consumer demand.
27
28                                                    - 11 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 13 of 72




 1                     b.      Whether Robinhood failed to provide contingencies to customers to execute
 2             timely trades in the event of an Outage.

 3                     c.      Whether Robinhood was in breach of its contracts or the implied covenant of
 4             good faith and fair dealing in connection with its failure to provide trading services in a
 5             timely manner.
 6                     d.      Whether Robinhood was negligent or grossly negligent by failing to provide
 7             trading services in a timely manner due to its substandard and inadequate technology
 8             platform and lack of timely response to customers requesting to place trades.
 9                     e.      Whether Plaintiff and the other class members were injured by Robinhood’s
10             conduct, and if so, the appropriate classwide measure of damages, restitution, and other
11             appropriate relief, including injunctive relief.
12                     f.      Whether Plaintiff and the other class members are entitled to injunctive and
13             declaratory relief.
14             39.     Typicality: The claims of the named Plaintiff are typical of the claims of the proposed
15   class in that the named Plaintiff was a customer during the class period and was unable to access his
16   accounts and place time-sensitive trades and sustained damages as a result of Robinhood’s wrongful
17   conduct.
18             40.     Adequate Representation: Plaintiff will fairly and adequately represent the interests of
19   the class in that he has no conflicts with any other class members. Plaintiff has retained competent
20   counsel experienced in prosecuting complex class actions and they will vigorously litigate this class
21   action.
22             41.     Predominance and Superiority: There is no plain, speedy, or adequate remedy other
23   than by maintenance of this class action. A class action is superior to other available means, if any,
24   for the fair and efficient adjudication of this controversy. Prosecution of separate actions by
25   individual class members would create the risk of inconsistent or varying adjudications, establishing
26   incompatible standards of conduct for the Defendant. Additionally, given the relatively modest
27   damages sustained by most individual class members, few, if any, proposed class members could or
28                                                        - 12 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 14 of 72




 1   would sustain the economic burden of pursuing individual remedies for Robinhood’s wrongful
 2   conduct. Treatment as a class action will achieve substantial economies of time, effort, and expense,

 3   and provide comprehensive and uniform supervision by a single court. This class action presents no
 4   material difficulties in management.
 5           42.     Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(A) because the
 6   prosecution of separate actions by individual members of the proposed class would create a risk of
 7   inconsistent or varying adjudications with respect to individual class members, which may produce
 8   incompatible standards of conduct for Defendants.
 9           43.     Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(B) because the
10   prosecution of separate actions by individual members of the proposed class would create a risk of
11   adjudications with respect to individual class members which may, as a practical matter, be
12   dispositive of the interests of the other members not parties to the adjudications or substantially
13   impair or impede their ability to protect their interests.
14           44.     The prerequisites to maintaining a class action for injunctive or equitable relief
15   pursuant to Fed. R. Civ. P. 23(b)(2) are met as Robinhood has acted or refused to act on grounds
16   generally applicable to the class, thereby making final injunctive, declaratory, or equitable relief
17   appropriate with respect to the class as a whole.
18           45.     Class action certification is also warranted under Fed. R. Civ P. 23(b)(3) because
19   questions of law or fact common to the class members predominate over any questions affecting
20   only individual members, and a class action is superior to other available remedies for the fair and
21   efficient adjudication of this controversy. The amount of damages available to the individual
22   Plaintiff is insufficient to make litigation addressing Robinhood’s conduct economically feasible for
23   most in the absence of the class action procedure. Individualized litigation also presents a potential
24   for inconsistent or contradictory judgments, and increases the delay and expense to all parties and
25   the court system presented by the legal and factual issues of the case. By contrast, the class action
26   device presents far fewer management difficulties and provides the benefits of a single adjudication,
27   economy of scale, and comprehensive supervision by a single court.
28                                                     - 13 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 15 of 72




 1          46.     Class action certification is also warranted under Fed. R. Civ P. 23(c)(4) because
 2   questions of law or fact common to the class members may be certified and decided by this Court on

 3   a classwide basis.
 4                                         CLAIMS FOR RELIEF
 5                                                 COUNT I
 6                                            Breach of Contract
 7          47.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
 8          48.     Customers must enter into the Customer Agreement with Defendants Robinhood
 9   Financial and Robinhood Securities to open a Robinhood trading account “for the purchase, sale or
10   carrying of securities or contracts relating thereto . . . which transactions are cleared through
11   Robinhood Securities[.]” Ex. A at 1. The Customer Agreement provides further that “the terms and
12   conditions of this agreement govern all aspects of [the customer’s] relationship with Robinhood
13   regarding [the customer’s] accounts.” Id. Finally, the Customer Agreement also states that California
14   law governs “[t]his Agreement and all transactions made in [the customer’s] account[.]” Id. at 37.
15          49.     Use of Robinhood’s website and app is governed by the Robinhood Terms and
16   Conditions, which “are in addition to any other agreements between [customers] and Robinhood
17   Financial and Robinhood Markets . . . including any customer or account agreements[.]” The Terms
18   and Conditions provide, in relevant part, as follows:
19          The Robinhood website and mobile application (collectively, the “Service”) may
20          include or make available certain content (the “Content”). Content includes, without
            limitation: (1) account positions, balances, transactions, confirmations, and order
21          history; (2) general news and information, commentary, research reports, educational
            material and information and data concerning the financial markets, securities and
22          other subjects; (3) market data such as quotations for securities transactions and/or
            last sale information for completed securities transactions reported in accordance with
23
            federal securities regulations; (4) financial and investment interactive tools, such as
24          alerts or calculators; (5) tax preparation, bill payment and account management tools;
            (6) company names, logos, product and service names, trade names, trademarks and
25          services marks. . . ; and (7) any other information, content, services, or software.

26
27
28                                                   - 14 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 16 of 72




 1   Ex. B at 1. The Terms and Conditions also state that disputes are governed by California law and
 2   must be brought in Santa Clara County, California. Id. at 5.

 3          50.     Robinhood breached its Customer Agreement and Terms and Conditions by, among
 4   other things, failing to provide adequate technological systems necessary to perform under the
 5   contract; failing to provide trading services when an Outage occurred due to a lack of infrastructure
 6   and alternate means for customers to place timely trades; failing to provide access to its trading
 7   services in a timely manner; and otherwise permitting the Outage prohibiting the parties from
 8   performing in a timely manner (or at all) under the contracts.
 9          51.     Robinhood’s failure to perform and its breaches of the Customer Agreement and
10   Terms and Conditions resulted in damages and losses to Plaintiff and class members, and continues
11   to expose them to harm because Robinhood continues to fail to perform under the contracts. These
12   losses reflect damages to Plaintiff and class members in an amount to be determined at trial or
13   separate proceedings as necessary.
14                                                COUNT II
15                   Breach of the Implied Covenant of Good Faith and Fair Dealing
16          52.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
17          53.     Plaintiff and class members entered into the Customer Agreement with Defendants
18   Robinhood Financial and Robinhood Securities to open a Robinhood trading account. Ex. A. They
19   agreed to Defendant Robinhood Financial and Robinhood Markets’s Terms and Conditions by using
20   Robinhood’s website and app.
21          54.     Plaintiff and class members fulfilled their obligations under these contracts by
22   adhering to their terms and using Robinhood’s trading services through its website and app.
23          55.     Robinhood was obligated under the Customer Agreement and Robinhood Terms and
24   Conditions to timely provide the trading services required under those contracts at all times,
25   including but not limited to when Plaintiff and class members attempted to use the service during the
26   Outage.
27
28                                                   - 15 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 17 of 72




 1          56.       Robinhood unfairly interfered with Plaintiff’s and class members’ rights to receive
 2   the benefits of the Customer Agreement by, among other things, failing to provide adequate

 3   technological systems necessary to perform under the contract; failing to provide trading services
 4   when an Outage occurred due to a lack of infrastructure and alternate means for customers to place
 5   timely trades; failing to provide access to its trading services in a timely manner; and otherwise
 6   permitting the Outage prohibiting the parties from performing in a timely manner (or at all) under
 7   the contracts.
 8          57.       Robinhood’s conduct has caused Plaintiff and class members’ harm, losses, and
 9   damages and continues to expose them to harm because Robinhood continues to fail to perform
10   under the Customer Agreement and Robinhood Terms and Conditions. These losses reflect damages
11   to Plaintiff and class members in an amount to be determined at trial or separate proceedings as
12   necessary.
13                                                  COUNT III
14                                                  Negligence
15          58.       Plaintiff hereby incorporates by reference the factual allegations contained herein.
16          59.       Robinhood had a duty to exercise reasonable care in conducting and facilitating
17   transactions for its customers.
18          60.       Robinhood unlawfully breached its duties by, among other things, failing to provide
19   adequate technological systems necessary to perform under the contract; failing to provide trading
20   services when an Outage occurred due to a lack of infrastructure and alternate means for customers
21   to place timely trades; failing to provide access to its trading services in a timely manner; and
22   otherwise permitting the Outage prohibiting the parties from performing in a timely manner (or at
23   all) under the contracts.
24          61.       Robinhood’s negligent and wrongful breaches of its duties owed to Plaintiff and class
25   members proximately caused losses and damages that would not have occurred but for Robinhood’s
26   breach of its duty of due care. These losses reflect damages to Plaintiff and class members in an
27   amount to be determined at trial or separate proceedings as necessary.
28                                                     - 16 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 18 of 72




 1                                                COUNT IV
 2                                             Gross Negligence

 3          62.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
 4          63.     Robinhood had a duty to exercise reasonable care in conducting and facilitating
 5   transactions for its customers.
 6          64.     Robinhood unlawfully breached its duties by, among other things, failing to provide
 7   adequate technological systems necessary to perform under the contract; failing to provide trading
 8   services when an Outage occurred due to a lack of infrastructure and alternate means for customers
 9   to place timely trades; failing to provide access to its trading services in a timely manner; and
10   otherwise permitting the Outage prohibiting the parties from performing in a timely manner (or at
11   all) under the contracts.
12          65.     Robinhood’s conduct as set forth in this Complaint was want of even scant care and
13   its acts and omissions were and continue to be an extreme departure from the ordinary standard of
14   conduct. Indeed, Robinhood essentially abandoned its customers altogether during the Outage, a
15   standard of care so far below what is required for business engaging in time sensitive trading
16   services that it amounts to a complete abandonment of its duties. Essentially no other conduct than
17   that committed by Robinhood could be more grossly negligent than abandoning its customers
18   altogether for substantial periods of times during which they incurred substantial losses and were
19   unable to contact anyone at Robinhood.
20          66.     Robinhood’s grossly negligent and wrongful breaches of its duties owed to Plaintiff
21   and class members proximately caused losses and damages that would not have occurred but for
22   Robinhood’s gross breach of its duty of due care. These losses reflect damages to Plaintiff and class
23   members in an amount to be determined at trial or separate proceedings as necessary.
24                                                COUNT V
25                                            Declaratory Relief
26          67.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
27
28                                                   - 17 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 19 of 72




 1          68.     Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., this Court is
 2   authorized to enter a judgment declaring the rights and legal relations of the parties and grant further

 3   necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here, which are
 4   tortious and which violate the terms of the federal and state statutes described in this Complaint.
 5          69.     An actual controversy has arisen. Plaintiff allege that Robinhood is not complying
 6   with its obligations under the Customer Agreement and Robinhood Terms and Conditions, and does
 7   not maintain sufficient infrastructure to provide the trading services it must do so in a complete and
 8   timely manner.
 9          70.     Pursuant to its authority under the Declaratory Judgment Act, this Court should enter
10   a judgment declaring, among other things, the following:
11                  a.      Robinhood owed and continues to owe a legal duty to comply with its
12          agreements to maintain adequate infrastructure to handle consumer demand and execute
13          trades in a complete and timely manner.
14                  b.      Robinhood continues to breach this legal duty by failing to employ reasonable
15          measures to prevent Outages and provide alternative means for customers to make timely
16          trades on its platform.
17          71.     The Court also should issue corresponding injunctive relief requiring Robinhood to
18   employ adequate quality control consistent with industry standards and the parties’ contracts.
19                                           PRAYER FOR RELIEF
20          WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendants and in
21   favor of Plaintiff and the class and award the following relief:
22          A.      Certifying the class and naming Plaintiff as representative of the class and Plaintiff’s
23   attorneys as Class Counsel to represent the class members;
24          B.      Declaring the Robinhood’s conduct violates the statutes referenced herein;
25          C.      Finding in favor of Plaintiff and the class on all counts asserted herein;
26          D.      Granting damages or restitution to Plaintiff and the class;
27
28                                                    - 18 -
     CLASS ACTION COMPLAINT
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 20 of 72




 1           E.      Granting declaratory and injunctive relief to enjoin Robinhood from engaging in the
 2   unlawful practices described in this Complaint;

 3           F.      Granting compensatory damages, the amount of which is to be determined at trial;
 4           G.      Granting punitive damages;
 5           H.      Granting pre- and post-judgment interest on all amounts awarded;
 6           I.      Granting restitution and all other forms of equitable monetary relief;
 7           J.      Granting injunctive relief as pleaded or as the Court may deem proper;
 8           K.      Awarding Plaintiff and the class reasonable attorneys’ fees and expenses and costs of
 9   suit; and
10           L.      Granting further relief as this Court may deem proper.
11                                                JURY DEMAND
12           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff, individually and on behalf of the class, demands
13   a trial by jury for all issues so triable.
14                                                      THE RESTIS LAW FIRM, P.C.
15
     Dated: March 11, 2020                               /s/ William R. Restis
16                                                      William R. Restis, Esq.
                                                        william@restislaw.com
17                                                      550 West C Street, Suite 1520
                                                        San Diego, CA 92101
18                                                      Tel: (619) 270-8383
                                                        Fax: (619) 752-1552
19
20                                                      LITE DEPALMA GREENBERG, LLC
                                                        Joseph J. DePalma*
21                                                      jdepalma@litedepalma.com
                                                        Steven J. Greenfogel*
22                                                      sgreenfogel@litedepalma.com
                                                        Jeremy Nash*
23                                                      jnash@litedepalma.com
                                                        570 Broad Street, Suite 1201
24                                                      Newark, NJ 07102
25                                                      Tel: (973) 623-3000
                                                        Fax: (973) 623-0858
26
                                                        Attorneys for Plaintiff and the Putative Class
27
28                                                     - 19 -
     CLASS ACTION COMPLAINT
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 21 of 72




                                          * Applications for these attorneys to appear
 1                                        before this Court pro hac vice are
                                          forthcoming and shall be filed at an
 2                                        appropriate time.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       - 20 -
     CLASS ACTION COMPLAINT
Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 22 of 72




               EXHIBIT A
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 23 of 72




Revised February 5, 2020

                  Robinhood Financial LLC & Robinhood Securities, LLC
                                 Customer Agreement

In consideration of Robinhood Financial LLC, Robinhood Securities, LLC, and their agents and
assigns (collectively, “Robinhood”) opening one or more accounts on my behalf (“My Account(s)”
or the “Account(s)”) for the purchase, sale or carrying of securities or contracts relating thereto
and/or the borrowing of funds, which transactions are cleared through Robinhood Securities, I
represent and agree with respect to all Accounts, whether margin or cash, to the terms set forth
below (the “Agreement”). When used in this Agreement, the words “I”, “Me”, “My”, “We”, or
“Us” mean the owner(s) of the Account. For purposes of this Agreement, Business Days are
Monday through Friday, excluding federal holidays. Any references to “days” found in this
Agreement are calendar days unless indicated otherwise.

I UNDERSTAND THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT
GOVERN ALL ASPECTS OF MY RELATIONSHIP WITH ROBINHOOD REGARDING
MY ACCOUNTS. I WILL CAREFULLY READ, UNDERSTAND AND ACCEPT THE
TERMS AND CONDITIONS OF THIS AGREEMENT BEFORE I CLICK “SUBMIT
APPLICATION” OR OTHER SIMILARLY WORDED BUTTON. IF I HAVE ANY
QUESTIONS ABOUT ANY OF THE PROVISIONS IN THIS AGREEMENT, I WILL
EMAIL HELP@ROBINHOOD.COM. I UNDERSTAND THAT CLICKING “SUBMIT
APPLICATION” IS THE LEGAL EQUIVALENT OF MY MANUALLY SIGNING THIS
AGREEMENT AND I WILL BE LEGALLY BOUND BY ITS TERMS AND
CONDITIONS. BY ENTERING INTO THIS AGREEMENT, I ACKNOWLEDGE
RECEIPT OF THE ROBINHOOD PRIVACY POLICY AND PRIVACY AND SECURITY
STATEMENT. I UNDERSTAND THAT THIS AGREEMENT MAY BE AMENDED
FROM TIME TO TIME BY ROBINHOOD, WITH REVISED TERMS POSTED ON THE
ROBINHOOD WEBSITE.     I AGREE TO CHECK FOR UPDATES TO THIS
AGREEMENT. I UNDERSTAND THAT BY CONTINUING TO MAINTAIN MY
SECURITIES BROKERAGE ACCOUNT WITHOUT OBJECTING TO ANY REVISED
TERMS OF THIS AGREEMENT, I AM ACCEPTING THE TERMS OF THE REVISED
AGREEMENT AND I WILL BE LEGALLY BOUND BY ITS TERMS AND
CONDITIONS. IF I REQUEST OTHER SERVICES PROVIDED BY ROBINHOOD
THAT REQUIRE ME TO AGREE TO SPECIFIC TERMS AND CONDITIONS
ELECTRONICALLY (THROUGH CLICKS OR OTHER ACTIONS) OR OTHERWISE,
SUCH TERMS AND CONDITIONS WILL BE DEEMED AN AMENDMENT AND WILL
BE INCORPORATED INTO AND MADE PART OF THIS AGREEMENT. I ALSO
UNDERSTAND THAT BY CLICKING “SUBMIT APPLICATION” I HAVE
ACKNOWLEDGED THAT THIS AGREEMENT CONTAINS A PREDISPUTE
ARBITRATION CLAUSE IN SECTION 37 HEREIN.

1.     Capacity and Status. If an individual, I am of legal age under the laws of the state where
       I reside and authorized to enter into this Agreement. If an entity, I am duly formed, validly
       existing and in good standing in My state of organization, have full power and authority to
       enter and perform this Agreement, and the persons signing the account application are fully
       authorized to act on My behalf. No person, except Myself, has any interest in the Account
                                                1
       Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 24 of 72




     opened pursuant to this Agreement. I acknowledge that unless Robinhood receives written
     objection from Me, Robinhood may provide My name, address, and securities positions to
     requesting companies in which I hold securities. Except as otherwise disclosed to
     Robinhood in writing, neither I nor any member of My immediate family is an employee
     of any exchange, any corporation of which any exchange owns a majority of the capital
     stock, a member of any exchange or self-regulatory organization, a member of any firm or
     member corporation registered on any exchange, a bank, trust company, insurance
     company or any corporation, firm or individual engaged in the business of dealing either
     as a broker-dealer or as principal in securities. I understand and agree that I am obligated
     to promptly notify Robinhood in writing if I or a member of My immediate family becomes
     registered or employed in any of the above-described capacities. Except as otherwise
     disclosed to Robinhood in writing, I am not a Professional (as defined below). I further
     agree to promptly notify Robinhood in writing if I am now or if I become a Professional or
     an officer, director or 10% stockholder of any publicly traded company.

2.   Market Data. Robinhood may choose to make certain market data available to Me
     pursuant to the terms and conditions set forth in this Agreement. By executing this
     Agreement, I agree to comply with those terms and conditions.

     A.     Definitions.

            1)      “Market Data” means (a) last sale information and quotation information
                    relating to securities that are admitted to dealings on the New York Stock
                    Exchange (“NYSE”), (b) such bond and other equity last sale and quotation
                    information, and such index and other market information, as United States-
                    registered national securities exchanges and national securities associations
                    (each, an “Authorizing SRO”) may make available and as the NYSE may
                    from time to time designate as “Market Data”; and (c) all information that
                    derives from any such information.

            2)      “Nonprofessional” means any natural person who receives market data
                    solely for his/her personal, non- business use and who is not a
                    “Professional.” A “Professional” includes an individual who, if working in
                    the United States, is: (i) registered or qualified with the Securities and
                    Exchange Commission (the “SEC”), the Commodity Futures Trading
                    Commission (the “CFTC”), any state securities agency, any securities
                    exchange or association, or any commodities or futures contract market or
                    association; (ii) engaged as an “investment advisor” as that term is defined
                    in Section 202 (a) (11) of the Investment Advisers Act of 1940 (whether or
                    not registered or qualified under that Act), or (iii) employed by a bank or
                    other organization exempt from registration under federal and/or state
                    securities laws to perform functions that would require him or her to be so
                    registered or qualified if he or she were to perform such functions for an
                    organization not so exempt. A person who works outside of the United
                    States will be considered a “Professional” if he or she performs the same
                    functions as someone who would be considered a “Professional” in the
                    United States.
                                              2
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 25 of 72




B.   Provisions Applicable to All Users.

     1)     Proprietary Nature of Data. I understand and acknowledge that each
            Authorizing SRO and Other Data Disseminator (as defined below) has a
            proprietary interest in the Market Data that originates on or derives from it
            or its market(s). I agree not to reproduce, distribute, sell or commercially
            exploit the Market Data in any manner.

     2)     Enforcement. I understand and acknowledge that (a) the Authorizing SROs
            are third-party beneficiaries under this Agreement and (b) the Authorizing
            SROs or their authorized representative(s) may enforce this Agreement, by
            legal proceedings or otherwise, against Me or any person that obtains
            Market Data that is made available pursuant to this Agreement other than
            as this Agreement contemplates.

     3)     Data Not Guaranteed. I understand that neither Robinhood nor any
            Authorizing SRO, other entity whose information is made available over
            the Authorizing SROs’ facilities (an “Other Data Disseminator”), or
            information processor that assists any Authorizing SRO or Other Data
            Disseminator in making Market Data available (collectively, the
            “Disseminating Parties”) guarantees the timeliness, sequence, accuracy,
            completeness, reliability, or content of Market Data or of other market
            information or messages disseminated to or by any Disseminating Party. I
            understand that neither Robinhood Financial nor any Disseminating Party
            guarantees the timeliness, sequence, accuracy, completeness, reliability or
            content of market information, or messages disseminated to or by any party.
            I understand that neither Robinhood Financial nor any Disseminating Party
            warrants that the service provided by any such entity will be uninterrupted
            or error-free. I further understand that Market Data by Xignite provides
            market data to Robinhood Financial customers. NEITHER ROBINHOOD
            FINANCIAL, ANY OF ITS AFFILIATES, THEIR RESPECTIVE
            OFFICERS OR EMPLOYEES, NOR ANY DISSEMINATING PARTY
            SHALL BE LIABLE IN ANY WAY FOR (A) ANY INACCURACY,
            ERROR OR DELAY IN, OR OMISSION OF, (I) ANY MARKET DATA,
            INFORMATION OR MESSAGE, OR (II) THE TRANSMISSION OR
            DELIVERY OF ANY SUCH DATA, INFORMATION OR MESSAGE;
            OR (B) ANY LOSS (AS DEFINED IN THIS AGREEMENT) OR
            DAMAGE ARISING FROM OR OCCASIONED BY (I) ANY SUCH
            INACCURACY, ERROR, DELAY OR OMISSION, (II) NON-
            PERFORMANCE OR III) INTERRUPTION IN ANY SUCH MARKET
            DATA, INFORMATION, OR MESSAGE, WHETHER DUE TO ANY
            ACT OR OMISSION BY ROBINHOOD FINANCIAL, ANY OF ITS
            AFFILIATES, THEIR RESPECTIVE OFFICERS OR EMPLOYEES, OR
            ANY DISSEMINATING PARTY, OR TO ANY “FORCE MAJEURE”
            (E.G., FLOOD, EXTRAORDINARY WEATHER CONDITIONS,
            EARTHQUAKE OR OTHER ACT OF GOD, FIRE, WAR,
            INSURRECTION, RIOT, LABOR DISPUTE, ACCIDENT, ACTION OF
                                      3
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 26 of 72




            GOVERNMENT, OR COMMUNICATIONS OR POWER FAILURE,
            EQUIPMENT OR SOFTWARE MALFUNCTION) OR ANY OTHER
            CAUSE BEYOND THE REASONABLE CONTROL OF ROBINHOOD
            FINANCIAL, ITS AFFILIATES, THEIR RESPECTIVE OFFICERS AND
            EMPLOYEES, OR ANY DISSEMINATING PARTY.

     4)     Permitted Use. I shall not furnish Market Data to any other person or entity.
            If I receive Market Data other than as a Nonprofessional, I shall use Market
            Data only for My individual use.

     5)     Dissemination, Discontinuance, or Modification. I understand and
            acknowledge that, at any time, the Authorizing SROs may discontinue
            disseminating any category of Market Data, may change or eliminate any
            transmission method and may change transmission speeds or other signal
            characteristics. The Authorizing SROs shall not be liable for any resulting
            liability, loss or damages that may arise therefrom.

     6)     Duration; Survival. This Section 2 of this Agreement remains in effect for
            so long as I have the ability to receive Market Data as contemplated by this
            Section 2. In addition, Sections 2(B)(1)-(3) and the first two sentences of
            Section 2(B)(7), survive any termination of this Agreement.

     7)     Miscellaneous. The laws of the State of New York shall govern this Section
            2 and it shall be interpreted in accordance with those laws. This Subsection
            is subject to the Securities Exchange Act of 1934, the rules promulgated
            under that act, and the joint-industry plans entered into pursuant to that act.

C.   Provisions Applicable to Nonprofessionals.

     1)     Permitted Receipt. I understand that I may not receive Market Data from
            Robinhood as a Nonprofessional, and Robinhood may not provide Market
            Data to Me as a Nonprofessional, unless Robinhood first properly
            determines that I qualify as a Nonprofessional as defined above and I in fact
            qualify as a Nonprofessional. I agree that, as a prerequisite to Robinhood
            Financial qualifying Me as a Nonprofessional, I will provide to Robinhood
            truthful and accurate information about Me, such as: my occupation,
            employer, employment position and functions; my use of Market Data; my
            registration status with any securities agency, exchange, association, or
            regulatory body, or any commodities or future contract market, association,
            or regulatory body, whether in the United States or elsewhere; and any
            compensation of any kind I may receive from any individual or entity for
            my trading activities, asset management, or investment advice. Except as
            otherwise declared to Robinhood in writing, by executing this Agreement,
            I certify that I meet the definition of Nonprofessional as set forth in this
            Agreement.



                                       4
      Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 27 of 72




          2)     Permitted Use. If I am a Nonprofessional, I agree to receive Market Data
                 solely for my personal, non-business use.

          3)     Notification. I shall notify Robinhood promptly in writing of any change in
                 my circumstances that may cause Me to cease to qualify as a
                 Nonprofessional.

3.   NASDAQ OMX Information.

     A.   Definitions.

          1)     “Information” means certain market data and other data disseminated that
                 has been collected, validated, processed, and recorded by any system
                 NASDAQ OMX has developed for the creation or dissemination of
                 Information or other sources made available for transmission to and receipt
                 from either a distributor such as RHF or from NASDAQ OMX relating to:
                 a) eligible securities or other financial instruments, markets, products,
                 vehicles, indicators, or devices; b) activities of a NASDAQ OMX company;
                 c) other information and data from a NASDAQ OMX company.
                 “Information” also includes any element of Information as used or
                 processed in such a way that the Information can be identified, recalculated
                 or re-engineered from the processed Information or that the processed
                 Information can be used as a substitute for Information.

          2)     “NASDAQ OMX” means The NASDAQ OMX Group, Inc., a Delaware
                 limited liability company and its subsidiaries and Affiliates (collectively,
                 “NASDAQ OMX”).

     B.   Use of Data. I understand that I may use the Information only for personal use and
          not for any business purpose. I may not sell, lease, furnish or otherwise permit or
          provide access to the Information to any other natural person or entity (“Person”)
          or to any other office or place. I will not engage in the operation of any illegal
          business use or permit anyone else to use the Information, or any part thereof, for
          any illegal purpose or violate any NASDAQ OMX or SEC Rule or any FSA rule
          or other applicable law, rule or regulation. I may not present the Information
          rendered in any unfair, misleading or discriminatory format. I shall take reasonable
          security precautions to prevent any Person other than Myself from gaining access
          to the Information.

     C.   Proprietary Data. I acknowledge and agree that NASDAQ OMX has proprietary
          rights to the Information that originates on or derives from markets regulated or
          operated by NASDAQ OMX, and compilation or other rights to Information
          gathered from other sources. I further acknowledge and agree that NASDAQ
          OMX’s third-party information providers have exclusive proprietary rights to their
          respective Information. In the event of any misappropriation or misuse by Me or
          anyone who accesses the Information through Me, NASDAQ OMX or its third-


                                           5
          Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 28 of 72




              party information providers shall have the right to obtain injunctive relief for its
              respective materials.

     D.       System. I acknowledge that NASDAQ OMX, in its sole discretion, may from time-
              to-time make modifications to its system or the Information. Such modifications
              may require corresponding changes to be made in Robinhood Financial’s service.
              Changes or the failure to make timely changes by Me may sever or affect My access
              to or use of the Information. I understand that neither NASDAQ OMX nor
              Robinhood shall be responsible for such effects.

     E.       NASDAQ OMX Limitation of Liability. Except as may otherwise be set forth
              herein, NASDAQ OMX shall not be liable to Me for indirect, special, punitive,
              consequential or incidental loss or damage (including, but not limited to, trading
              losses, lost profits, or other indirect loss or damage) of any nature arising from any
              cause whatsoever, even if NASDAQ OMX has been advised of the possibility of
              such damages. NASDAQ OMX shall not be liable to Me for any unavailability,
              interruption, delay, incompleteness or inaccuracy of the Information. This Section
              shall not relieve NASDAQ OMX or Me from liability for damages that result from
              their own gross negligence or willful tortious misconduct or from personal injury
              or wrongful death claims. I agree that the terms of this Section reflect a reasonable
              allocation of risk and limitation of liability.

     F.       Disclaimers of Warranties. NASDAQ OMX and its third-party information
              providers make no warranties of any kind with respect to the Information—express,
              implied or statutory (including without limitation, timeliness, truthfulness,
              sequence, completeness, accuracy, freedom from interruption), any implied
              warranties arising from trade usage, course of dealing, course of performance or
              the implied warranties of merchantability or fitness for a particular use or purpose
              or noninfringement.

     G.       Termination by NASDAQ OMX. I acknowledge that NASDAQ OMX, when
              required to do so in fulfillment of statutory obligations, may by notice to Robinhood
              unilaterally limit or terminate the right of any or all Persons to receive or use the
              Information and that Robinhood will comply with any such notice and will
              terminate or limit the furnishing of the Information.

4.   Authorization. I understand that My Account is self-directed. Accordingly, I appoint
     Robinhood Financial as My agent for the purpose of carrying out My directions to
     Robinhood Financial in accordance with the terms and conditions of this Agreement and
     any attendant risks with respect to the purchase or sale of securities. Robinhood Financial
     is authorized to open or close My Account(s), place and withdraw orders and take such
     other steps as are reasonable to carry out My directions. All transactions will be effected
     only on My order or the order of My authorized delegate, except as described in Section
     10. I understand Robinhood Financial provides trading and brokerage services through the
     Robinhood website (the “Website”) and the Robinhood mobile application (the “App”). I
     agree to receive and transmit financial information through such electronic means. My use

                                                6
       Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 29 of 72




     or My grant of access to My Account to any third party to access information or place
     transactions in My Account is solely at My risk.

5.   Customer Representations and Responsibilities.

     (A)    Self-directed Account. I understand that My Account is self-directed, and so that I
            am solely responsible for any and all orders placed in My Account and that all
            orders entered by Me or on My behalf are unsolicited and based on My own
            investment decisions or the investment decision of My duly authorized
            representative or agent. Accordingly, I agree that neither Robinhood nor any of its
            employees, agents, principals, or representatives:

            1)     provide investment advice in connection with this Account;
            2)     recommend any security, transaction or order;
            3)     solicit orders;
            4)     act as a market maker in any security;
            5)     make discretionary trades; and
            6)     produce or provide first-party research providing a specific investment
                   strategies such as buy, sell or hold recommendations, first-party ratings
                   and/or price targets. To the extent research materials or similar information
                   are available through the App or the Website or the websites of any entity
                   controlled by, controlling, or under common control with Robinhood (such
                   entity, an “Affiliate”), I understand that these materials are intended for
                   informational and educational purposes only and they do not constitute a
                   recommendation to enter into any securities transactions or to engage in any
                   investment strategies.

     (B)    Information Accuracy. I: (i) certify that the information contained in this
            Agreement, the account application, and any other document that I furnish to
            Robinhood Financial in connection with My Account(s) is complete, true and
            correct, and acknowledge that knowingly giving false information for the purpose
            of inducing Robinhood Financial to extend credit is a federal crime; (ii) authorize
            Robinhood Financial to contact any individual or firm noted herein or on the
            documents referred to in subsection (i) of this Section and any other normal sources
            of debit or credit information; (iii) authorize anyone so contacted to furnish such
            information to Robinhood Financial as Robinhood may request; and (iv) agree that
            this Agreement, the account application and any other document I furnish in
            connection with My Account is Robinhood’s property, as the case may be. I shall
            promptly advise Robinhood Financial of any changes to the information in such
            agreements and documents in writing within ten (10) calendar days. I authorize
            Robinhood Financial to obtain reports and provide information to others concerning
            My creditworthiness and business conduct. Upon My request, Robinhood agrees
            to provide Me a copy of any report so obtained. Robinhood may retain this
            Agreement, the Account application, and all other such documents and their
            respective records at Its sole discretion, whether or not credit is extended.


                                             7
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 30 of 72




(C)   Risks. I understand that all investments involve risk, that losses may exceed the
      principal invested, and that the past performance of a security, industry, sector,
      market, or financial product does not guarantee future results or returns.

(D)   Account Defaults. I understand that My Account comes with many defaulted
      service instruction features and preferences. I further understand that I am not
      required to use these defaulted options or preferences and that once My Account is
      approved and opened I have the sole discretion to control and adjust such defaulted
      service preferences that relate to My account.

(E)   Knowledge of Account. I understand that I am solely responsible for knowing the
      rights and terms for all securities purchased, sold and maintained in My Account
      including mergers, reorganizations, stock splits, name changes or symbol changes,
      dividends, option symbols, and option deliverables. I further understand that
      certain securities may grant Me valuable rights that may expire unless I take
      specific action. These securities include bonds, convertible securities, warrants,
      stock rights and securities subject to exchange offers or tenders. I am responsible
      for knowing all expiration dates, redemption dates, and the circumstances under
      which rights associated with My securities may be called, cancelled, or modified.
      Robinhood may, but are not obligated to, notify Me of any upcoming expiration or
      redemption dates, or take any action on My behalf without My specific instructions
      except as required by law and the rules of regulatory authorities. I acknowledge
      that Robinhood may adjust My Account to correct any error. If My Account has
      an option position on the last trading day prior to expiration, which is one cent or
      more in the money, Robinhood Financial will generally exercise the option, on My
      behalf. However, Robinhood Financial reserves the right at Its discretion to close
      any option position prior to expiration date or any position resulting from the
      exercising/assignment after option expiration. I will be charged a commission for
      any such transaction. Robinhood Financial is not obligated to take any of these
      actions and Robinhood Financial is not liable for Losses should it not take them.

(F)   Purchases. All orders for the purchase of securities given for My Account will be
      authorized by Me and executed in reliance on My promise that an actual purchase
      is intended. It is My obligation to pay for purchases immediately or on
      Robinhood’s demand. I understand Robinhood may at any time, in its sole
      discretion and without prior notice to Me, prohibit or restrict My ability to trade
      securities. I further agree not to allow any person to trade for My Account unless
      a trading authorization for that person has been received and approved by
      Robinhood. Robinhood reserve the right to require full payment in cleared funds
      prior to the acceptance of any order. In the event that I fail to provide sufficient
      funds, Robinhood may, at its option and without notice to Me, i) charge a
      reasonable rate of interest, ii) liquidate the Property subject of the buy order, or iii)
      sell other Property owned by Me and held in any of My Accounts. Robinhood may
      also charge any consequential Loss to My Account. For purposes of this
      Agreement, “Property” shall mean all monies, contracts, investments and options,
      whether for present or future delivery, and all related distributions, proceeds,
      products and accessions.
                                           8
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 31 of 72




(G)   Sales/Short Sales. I promise to deliver all securities sold in My Account and to
      provide collateral of a type and amount acceptable to Robinhood Financial for all
      short sales in My Account. Robinhood Financial requires that a security be held in
      My Account prior to the acceptance of a sell order with respect to such security
      unless the order is specifically designated as a “short sale.” If a security is not held
      in My Account and a sell order is processed, I must promptly deliver such security
      to Robinhood Financial for receipt in good deliverable form on or before the
      settlement date. Any order accepted without negotiable certificates or positions in
      My Account will be subject, at Robinhood Financial’s sole discretion, to
      cancellation or buy-in. To ensure this will not occur, I agree to only place sell
      orders for securities owned by Me and held in My Account at the time My order is
      placed.

      Proceeds of a sale will not be paid to Me or released into My Account until
      Robinhood Financial has received the security in good deliverable form, whether
      from a transfer agent or from Me and the settlement of the security is complete. If
      the security is not received on or before settlement date, or as market conditions
      warrant, Robinhood Financial may in its sole discretion purchase the security on
      the open market for My Account and may liquidate and close out any and all
      securities in My Account in order to pay for such purchase. In the event a security
      is bought in, I will be responsible for all resulting Losses incurred by Robinhood
      Financial.

      I understand that I may execute short sales only in a margin Account and that such
      execution must comply with applicable short sales rules.

(H)   Assistance by Robinhood. I understand that when I request assistance from
      Robinhood or its employees in using the investment tools available on the Website
      or the App, it will be limited to an explanation of the tool’s functionality and, if
      requested by Me, to the entry by Robinhood or its employees of variables provided
      by Me, and that such assistance does not constitute investment advice, an opinion
      with respect to the suitability of any transaction, or solicitation of any orders.

(I)   No Tax or Legal Advice. I understand that Robinhood does not provide tax or legal
      advice.

(J)   Discontinuation of Services. I understand that Robinhood may discontinue My
      Account and any services related to My Account immediately by providing written
      notice to Me

(K)   Electronic Access.

      1)      I am solely responsible for keeping My Account numbers and PINs
              confidential and will not share them with third parties. “PINs” shall mean
              My username and password.



                                         9
Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 32 of 72




    2)   I agree and accept full responsibility for monitoring and safeguarding My
         Accounts and access to My Accounts.

    3)   I agree to immediately notify Robinhood in writing, delivered via e-mail
         and a recognized international delivery service, if I become aware of: (i) any
         loss, theft, or unauthorized use of My PINs or Account numbers; (ii) any
         failure by Me to receive any communication from Robinhood indicating
         that an order was received, executed or cancelled, as applicable; (iii) any
         failure by Me to receive an accurate written confirmation of an order,
         execution, or cancellation; (iv) any receipt by Me of confirmation of an
         order, execution or cancellation, which I did not place; (v) any inaccurate
         information in or relating to My orders, trades, margin status, Account
         balances, deposits, withdrawals, securities positions or transaction history;
         or (vi) any other unauthorized use or access of My Account.

    4)   Each of the events described in subsections (K)(3)(i)-(vi) shall be deemed a
         “Potential Fraudulent Event”. The use and storage of any information
         including My Account numbers, PINs, portfolio information, transaction
         activity, account balances and any other information or orders available on
         My wireless, web-enabled cellular telephone or similar wireless
         communications device (collectively, “Mobile Device”) or My personal
         computer is at My own risk and is My sole responsibility. I represent that I
         am solely responsible for and have authorized any orders or instructions
         appearing in, originating from, or associated with My Account, My Account
         number, My username and password, or PINs. I agree to notify Robinhood
         immediately after I discover any Potential Fraudulent Event, but in no event
         more than twenty-four (24) hours following discovery. Upon request by
         Robinhood, I agree to report any Potential Fraudulent Event promptly to
         legal authorities and provide Robinhood a copy of any report prepared by
         such legal authorities. I agree to cooperate fully with the legal authorities
         and Robinhood in any investigation of any Potential Fraudulent Event and
         I will complete any required affidavits promptly, accurately and thoroughly.
         I also agree to allow Robinhood access to My Mobile Device, My computer,
         and My network in connection with Robinhood’s investigation of any
         Potential Fraudulent Event. I understand that if I fail to do any of these
         things I may encounter delays in regaining access to the funds in My
         Account. I agree to indemnify and hold Robinhood, its Affiliates, and
         Robinhood and its Affiliates’ respective officers, directors, and employees
         harmless from and against any Losses arising out of or relating to any
         Potential Fraudulent Event. I acknowledge that Robinhood does not know
         when a person entering orders with My username and password is Me.

    5)   Trusted Contact Person. I understand that, pursuant to FINRA regulations,
         Robinhood is authorized to contact the Trusted Contact Person (as defined
         by FINRA Rule 4512) designated for My Account and to disclose
         information about My account to address possible financial exploitation, to
         confirm the specifics of My current contact information, health status, or
                                  10
       Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 33 of 72




                    the identity of any legal guardian, executor, trustee or holder of a power of
                    attorney, or as otherwise permitted by Rule 2165.

6.   Clearance of Trades. I understand that Robinhood Financial has entered into a clearing
     agreement with Robinhood Securities whereby Robinhood Financial will introduce My
     Account to Robinhood Securities, and Robinhood Securities will clear all transactions, on
     a fully-disclosed basis. I understand that Robinhood Securities carries My Account(s) and
     is responsible for the clearing and bookkeeping of transactions, but is not otherwise
     responsible for the conduct of Robinhood Financial.

     Until receipt from Me of written notice to the contrary, Robinhood Securities may accept
     from Robinhood Financial, without inquiry or investigation, (i) orders for the purchase or
     sale of securities and other property on margin, if I have elected to have a margin account,
     or otherwise, and (ii) any other instructions concerning my Accounts. Robinhood
     Securities shall look solely to Robinhood Financial unless otherwise directed by
     Robinhood Financial, and not to Me, with respect to any such orders or instructions; except
     that I understand that Robinhood Securities will deliver confirmations, statements, and all
     written or other notices with respect to My Account directly to Me with copies to
     Robinhood Financial, and that Robinhood Securities will look directly to Me or Robinhood
     Financial for delivery of margin, payment, or securities. I agree to hold Robinhood
     Securities harmless from and against any Losses arising in connection with the delivery or
     receipt of any such communication(s), provided Robinhood Securities has acted in
     accordance with the above. The foregoing shall be effective as to My Account(s) until
     written notice to the contrary is received from Me by Robinhood Securities or Robinhood
     Financial.

7.   Review of Confirmations and Statements. I agree that it is My responsibility to review
     order execution confirmations and statements of My Account(s) promptly upon receipt. I
     agree to receive all confirmations and account statements, as well as all tax related
     documents, in electronic format. I understand that account statements will evidence all
     activity in My Account for the stated period, including securities transactions, cash
     balances, credits to My Account and all fees paid from My Account. Notwithstanding
     Section 35.B, confirmations will be considered binding on Me unless I notify Robinhood
     of any objections within two (2) calendar days from the date confirmations are sent.
     Account statements will be considered binding on Me unless I notify you of any objections
     within ten (10) calendar days after My Account statements are posted online. Such
     objection may be oral or in writing, but any oral objection must be immediately confirmed
     in writing. In all cases, Robinhood reserves the right to determine the validity of My
     objection. If I object to a transaction for any reason, I understand and agree that I am
     obligated to take action to limit any losses that may result from such transaction or I will
     bear sole responsibility for any losses relating to the transaction, even if My objection to
     the transaction is ultimately determined to be valid. Nothing in this Section 7 shall limit
     My responsibilities as described in Section 5 of this Agreement.

8.   Important Information Needed to Open a New Account. To help the government better
     detect the funding of terrorism and money laundering activities, federal law requires all
     financial institutions to obtain, verify, and record information that identifies each person
                                             11
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 34 of 72




      who opens an account. Therefore, I understand that when I open My Account Robinhood
      will ask for My name, address, date of birth and other identifying information. Robinhood
      may also ask copies of My driver’s license, passport or other identifying documents. I
      understand that Robinhood may take steps to verify the accuracy of the information I
      provide to Robinhood in My Account application or otherwise, and that Robinhood may
      restrict My access to My Account pending such verification. I will provide prompt
      notification to Robinhood of any changes in the information including My name, address,
      e-mail address and telephone number.

      I further understand that if I attempt to access My Account from a jurisdiction subject to
      certain U.S. sanctions or I am ordinarily resident in such a jurisdiction, or if you reasonably
      believe that I am attempting such access or have become a resident in such a jurisdiction,
      you may restrict My Account, and any pending orders may be cancelled. If this happens, I
      understand that I should contact help@robinhood.com, and that I may be asked to provide
      supplemental information as part of this process. I further understand that I must close My
      Account before establishing residency in any jurisdiction subject to U.S. sanctions.

9.    Telephone Conversations and Electronic Communications. I understand and agree that
      Robinhood may record and monitor any telephone or electronic communications with Me.
      Unless otherwise agreed in writing in advance, Robinhood does not consent to the
      recording of telephone conversations by any third party or Me. I acknowledge and
      understand that not all telephone or electronic communications are recorded by Robinhood,
      and Robinhood does not guarantee that recordings of any particular telephone or electronic
      communications will be retained or capable of being retrieved.

10.   Oral Authorization. I agree that Robinhood shall be entitled to act upon any oral
      instructions given by Me so long as Robinhood reasonably believes such instruction was
      actually given by Me or My authorized agent.

11.   Applicable Laws and Regulations. All transactions in My Account will be subject to
      federal securities laws and regulations, the applicable laws and regulations of any state or
      jurisdiction in which Robinhood Financial is registered, the rules of any applicable self-
      regulatory organization of which Robinhood Financial is a member and the rules,
      regulations, customs and usages of the exchange or market, and its clearing house, if any,
      where the transactions are executed. In no event will Robinhood Financial be obligated to
      effect any transaction it believes would violate any federal or state law, rule or regulation
      or the rules or regulations of any regulatory or self-regulatory organization.

12.   Erroneous Distributions. I agree to promptly return to Robinhood any assets erroneously
      distributed to Me. In the event that I sell a security prior to its ex-dividend/distribution
      date, and I receive the related cash/stock dividend or distribution in error, I direct
      Robinhood on My behalf to pay such dividend/distribution to the entitled purchaser of the
      securities I sold, and I guarantee to promptly reimburse Robinhood for, or deliver to
      Robinhood, said dividend or distribution.

13.   Market Volatility; Market Orders; Limit Orders; and Queued Orders. I understand
      that, whether I place a market or limit order, I will receive the price at which My order is
                                                12
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 35 of 72




executed in the marketplace, subject to any clarification stated below. Particularly during
periods of high volume, illiquidity, fast movement or volatility in the marketplace, the
execution price received may differ from the quote provided on entry of an order, and I
may receive partial executions of an order at different prices. I understand that Robinhood
Financial is not liable for any price fluctuations. I also understand that price quotes
generally are for only a small number of shares as specified by the marketplace, and larger
orders are relatively more likely to receive executions at prices that vary from the quotes
or in multiple lots at different prices.

I understand that Robinhood Financial does not currently support sending traditional
market buy orders and that Robinhood Financial collars all market buy orders by using
limit orders priced up to 5% above the last trade price. This is not the case for market sell
orders. I further understand that when I send a market buy order through Robinhood
Financial’s trading system, the trading system generates a limit order up to 5% above the
last trade price, and then Robinhood Financial sends the order to an executing broker. I
understand that Robinhood Financial’s implementation of market buy orders may vary
depending on prices of instruments, market conditions, and other factors. I further
understand that Robinhood Financial uses the following rounding mechanics with respect
to buy orders: the last trade price is (i) multiplied by 1.05; (ii) rounded down to two decimal
places if the last trade price is over $1.00; otherwise, rounded down to four decimal places;
and (iii) for securities included in the SEC’s Tick Size Pilot Program, rounded down to the
nearest $.05 increment. I understand that securities may open for trading at prices
substantially higher or lower than the previous closing price or the anticipated price. If I
place a market order (whether during normal market hours or when the market is closed),
I agree to pay or receive the prevailing market price at the time My market order is
executed, subject to the specific clarification above relating to buy orders. I understand
that the price I pay may be significantly higher or lower than anticipated at the time I placed
the order. To avoid buying a security at a higher price and possibly exceeding My
purchasing power, I understand My option to enter a limit order. I also understand that
limit orders may not be executed at any particular time, or at all, if there is not sufficient
trading at or better than the limit price I specify, and are only good until the end of the
trading day in which they are entered. The Website contains further information regarding
order types and limitations, which I agree to read and understand before placing such
orders.

As a customer of Robinhood Financial, I understand that after the market has closed for
the day, I have the ability to place in a queue order requests to be executed the following
day upon the opening of the market (“Queued Order”). I understand that My Queued Order
request is prioritized based on the order in which it is received by Robinhood Financial,
and that the Queued Order requests are sent out for execution shortly after the market opens
on the next day of trading. I further understand that each Queued Order request is sent out
per customer and per security as Robinhood Financial market orders (described above),
and that they are not aggregated.

A limit order may be “good till cancelled” which means the order remains valid until (A)
it is executed; (B) I cancel the order; (C) approximately 90 days from when the order is
placed; or (D) the contract to which it relates is closed. I understand that Robinhood will
                                         13
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 36 of 72




      cancel a “good till cancelled” order at the end of every trading day (on the exchange on
      which the instrument to which the contract relates is traded) and place such order again at
      the start of the following trading day. This process will be repeated every day for as long
      as the “good till cancelled” order remains valid. I further agree that any “good till
      cancelled” orders I place should be treated as “do not reduce” orders.

14.   Bulletin Board/Pink Sheet Stocks. Bulletin board, pink sheet and other thinly-traded
      securities (collectively “bulletin board stocks”) present particular trading risks, in part
      because they are relatively less liquid and more volatile than actively traded securities listed
      on a major exchange. I understand that bulletin board stocks may be subject to different
      trading rules and systems than other securities and that I may encounter significant delays
      in executions, reports of executions, and updating of quotations in trading bulletin board
      stocks. Robinhood Financial in its sole discretion may require limit orders on certain
      bulletin board stock transactions.

15.   Research and Internet Links. News, research, links to outside websites, and other
      information accessible through the App or Website (“Content”) may be prepared by
      independent external providers not affiliated with Robinhood Financial, including
      Morningstar, Inc. (all such providers, the “Providers”). I agree not to distribute, reproduce,
      sell, or otherwise commercially use the Content in any manner. I understand that
      Robinhood may terminate My access to the Content. I understand that none of the Content
      is a recommendation by Robinhood to buy or sell any securities or to engage in any
      investment strategy.

16.   Restrictions on Trading. I understand that Robinhood may, in its discretion, prohibit or
      restrict the trading of securities, or the substitution of securities, in any of My Accounts. I
      understand that Robinhood may execute all orders by Me on any exchange or market,
      unless I specifically instruct Robinhood to the contrary. In the event of a breach or default
      by Me under this Agreement, Robinhood shall have all rights and remedies available to a
      secured creditor under all applicable laws and in addition to the rights and remedies
      provided herein. I understand that Robinhood may at any time, at its sole discretion and
      without prior notice to Me: (i) prohibit or restrict My access to the use of the App or the
      Website or related services and My ability to trade, (ii) refuse to accept any of My
      transactions, (iii) refuse to execute any of My transactions, or (iv) terminate My Account.
      The closing of My Account will not affect the rights or obligations of either party incurred
      prior to the date My Account is closed.

      Further, Robinhood will not tolerate any foul or abusive language, physical violence,
      threatening behavior, or other inappropriate conduct directed toward Robinhood, its
      Affiliates’ officers, employees, contractors or customers. If I engage in any such behavior,
      as determined by Robinhood in its sole discretion, I agree that Robinhood is authorized to:
      (i) liquidate any securities, instruments or other property in My Account, (ii) send Me the
      proceeds, and (iii) close My account. Robinhood will not be responsible for any Losses
      caused by the liquidation of securities, instruments or other property pursuant to this
      paragraph, including any tax liabilities.


                                                14
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 37 of 72




17.   Waiver; Limitation of Liability; Indemnification. I agree that My use of the App or the
      Website or any other service provided by Robinhood Financial or its Affiliates is at My
      sole risk. The Robinhood Financial service (including the App, the Website, the provision
      of Market Data, Information, Content, or any other information provided by Robinhood
      Financial, any of its Affiliates, or any third-party content provider or market data provider)
      is provided on an “as is,” “as available” basis without warranties of any kind, either express
      or implied, statutory (including without limitation, timeliness, truthfulness, sequence,
      completeness, accuracy, freedom from interruption), implied warranties arising from trade
      usage, course of dealing, course of performance, or the implied warranties of
      merchantability or fitness for a particular purpose or application, other than those
      warranties which are implied by and incapable of exclusion, restriction or modification
      under the laws applicable to this Agreement.

      Although considerable effort is expended to make the Website, App and other operational
      and communications channels available around the clock, Robinhood does not warrant that
      these channels will be available and error free every minute of the day. I agree that
      Robinhood will not be responsible for temporary interruptions in service due to
      maintenance, Website or App changes, or failures, nor shall Robinhood be liable for
      extended interruptions due to failures beyond our control, including but not limited to the
      failure of interconnecting and operating systems, computer viruses, forces of nature, labor
      disputes and armed conflicts.

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, I
      UNDERSTAND AND AGREE THAT ROBINHOOD, ITS AFFILIATES, THEIR
      RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AND THE
      PROVIDERS (COLLECTIVELY THE “ROBINHOOD PARTIES”) WILL NOT BE
      LIABLE TO ME OR TO THIRD PARTIES UNDER ANY CIRCUMSTANCES, OR
      HAVE ANY RESPONSIBILITY WHATSOEVER, FOR ANY SPECIAL, INDIRECT,
      INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING
      TRADING LOSSES, DAMAGES, LOSS OF PROFITS, REVENUE, OR GOODWILL)
      THAT I MAY INCUR IN CONNECTION WITH MY USE OF THE SERVICE
      PROVIDED BY ROBINHOOD OR ANY OF ITS AFFILIATES UNDER THIS
      AGREEMENT (INCLUDING MY USE OF THE APP, THE WEBSITE, THE MARKET
      DATA, THE INFORMATION, OR THE CONTENT), BREACH OF THIS
      AGREEMENT, OR ANY TERMINATION OF THIS AGREEMENT, WHETHER SUCH
      LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING
      NEGLIGENCE), OR OTHERWISE, AND WHETHER OR NOT FORESEEABLE,
      EVEN IF ANY ROBINHOOD PARTY HAS BEEN ADVISED OR WAS AWARE OF
      THE POSSIBILITY OF SUCH LOSS OR DAMAGES. THE ROBINHOOD PARTIES
      SHALL NOT BE LIABLE BY REASON OF DELAYS OR INTERRUPTIONS OF THE
      SERVICE OR TRANSMISSIONS, OR FAILURES OF PERFORMANCE OF THEIR
      RESPECTIVE SYSTEMS, REGARDLESS OF CAUSE, INCLUDING THOSE
      CAUSED BY GOVERNMENTAL OR REGULATORY ACTION, THE ACTION OF
      ANY EXCHANGE OR OTHER SELF REGULATORY ORGANIZATION, OR THOSE
      CAUSED BY SOFTWARE OR HARDWARE MALFUNCTIONS.


                                               15
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 38 of 72




Except as otherwise provided by law, Robinhood or any of its affiliates or respective
partners, officers, directors, employees or agents (collectively, “Indemnified Parties”) shall
not be liable for any expenses, losses, costs, damages, liabilities, demands, debts,
obligations, penalties, charges, claims, causes of action, penalties, fines and taxes of any
kind or nature (including legal expenses and attorneys’ fees) (whether known or unknown,
absolute or contingent, liquidated or unliquidated, direct or indirect, due or to become due,
accrued or not accrued, asserted or unasserted, related or not related to a third party claim,
or otherwise) (collectively, “Losses”) by or with respect to any matters pertaining to My
Account, except to the extent that such Losses are actual Losses and are determined by a
court of competent jurisdiction or an arbitration panel in a final non-appealable judgment
or order to have resulted solely from Robinhood’s or any of its affiliates’ gross negligence
or intentional misconduct. In addition, I agree that the Indemnified Parties shall have no
liability for, and I agree to indemnify, defend and hold harmless the Indemnified Parties
from all Losses that result from: (i) any noncompliance by Me with any of the terms and
conditions of this Agreement; (ii) any third-party actions related to My receipt and use of
any Information, Market Data, Content, market analysis, other third-party content, or other
such information obtained on the App or Website, whether authorized or unauthorized
under this Agreement; (iii) any third-party actions related to My use of the App or the
Website; (iv) My or My agent’s misrepresentation or alleged misrepresentation, or act or
omission; (v) Indemnified Parties following My or My agent’s directions or instructions,
or failing to follow My or My agent’s unlawful or unreasonable directions or instructions;
(vi) any activities or services of the Indemnified Parties in connection with My Account
(including any technology services, reporting, trading, research or capital introduction
services); or (vii) the failure by any person not controlled by the Indemnified Parties and
their affiliates to perform any obligations to Me. Further, if I authorize or allow third
parties to gain access to Robinhood’s services, including My Accounts, I will indemnify,
defend and hold harmless the Indemnified Parties against any Losses arising out of claims
or suits by such third parties based upon or relating to such access and use. Robinhood
does not warrant against loss of use or any direct, indirect or consequential damages or
Losses to Me caused by My assent, expressed or implied, to a third party accessing My
Account or information, including access provided through any other third party systems
or sites.

I consent to the use of automated systems or service bureaus by Robinhood and its
respective affiliates in conjunction with My Account, including automated order entry and
execution, record keeping, reporting and account reconciliation and risk management
systems (collectively “Automated Systems”). I understand that the use of Automated
Systems entails risks, such as interruption or delays of service, errors or omissions in the
information provided, system failure and errors in the design or functioning of such
Automated Systems (collectively, a “System Failure”) that could cause substantial damage,
expense, or liability to Me. I understand and agree that Indemnified Parties will have no
liability whatsoever for any of my Losses arising out of or relating to a System Failure.

I also agree that Indemnified Parties will have no responsibility or liability to Me in
connection with the performance or non-performance by any exchange, clearing
organization, market data provider, or other third party (including other broker-dealers and
clearing firms, and banks) or any of their respective agents or affiliates, of its or their
                                         16
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 39 of 72




      obligations relative to any securities. I agree that Indemnified Parties will have no liability,
      to Me or to third parties, or responsibility whatsoever for: (i) any Losses resulting from a
      cause over which Indemnified Parties do not have direct control, including the failure of
      mechanical equipment, unauthorized access, theft, operator errors, government
      restrictions, force majeure (as defined in this Agreement), market data availability or
      quality, exchange rulings or suspension of trading; and (ii) any special, indirect, incidental,
      consequential, punitive or exemplary damages (including lost profits, trading losses and
      damages) that I may incur in connection with My use of the App, the Website, Robinhood’s
      brokerage, and other services provided by Indemnified Parties under this Agreement.

18.   Mutual Fund Transactions. In the event that I purchase or hold a mutual fund, I agree to
      read and understand the terms of its prospectus. I understand that certain mutual funds
      reserve the right to change their purchasing, switching or redemption procedures or
      suspend or postpone redemptions under certain market conditions. I further understand
      that any mutual fund order entered with Robinhood is placed by Robinhood on a best
      efforts basis as prescribed and recognized by the individual fund, and that Robinhood is
      not responsible for unexecuted orders due to the failure of any communication system. I
      agree to be fully responsible for the information contained within the mutual fund
      prospectus and to hold Robinhood, its Affiliates, and Robinhood and its Affiliates’
      respective officers and employees harmless for any deficiencies contained therein. I
      authorize Robinhood to act as My agent in the purchase and redemption of fund shares.

19.   Exchange Traded Funds. I understand that I should consider the investment objectives
      and unique risk profile of Exchange Traded Funds (“ETFs”) carefully before investing, and
      that ETFs are subject to risks similar to those of other diversified portfolios. I further
      understand that leveraged and inverse ETFs may not be suitable for all investors and may
      increase exposure to volatility through the use of leverage, short sales of securities,
      derivatives, and other complex investment strategies, and that although ETFs are designed
      to provide investment results that generally correspond to the performance of their
      respective underlying indices, they may not be able to exactly replicate the performance of
      the indices because of expenses and other factors. I further understand that ETFs are
      required to distribute portfolio gains to shareholders at year end, which may be generated
      by portfolio rebalancing or the need to meet diversification requirements, and that ETF
      trading will also generate tax consequences. I understand that I can obtain prospectuses
      from issuers or their third party agents who distribute and make prospectuses available for
      review. Additional regulatory guidance on ETFs can be found here.

20.   Effect of Attachment or Sequestration of Accounts. Robinhood shall not be liable for
      refusing to obey any orders given by or for Me with respect to any of My Accounts that
      has or have been subject to an attachment or sequestration in any legal proceeding against
      Me, and Robinhood shall be under no obligation to contest the validity of any such
      attachment or sequestration.

21.   Event of Death. It is agreed that in the event of My death, the representative of My estate
      or the survivor or survivors shall immediately give Robinhood written notice thereof, and
      Robinhood may, before or after receiving such notice, take such proceedings, require such
      papers and inheritance or estate tax waivers, retain such portion of, or restrict transactions
                                                17
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 40 of 72




      in the Account as Robinhood may deem advisable to protect Robinhood against any tax,
      liability, penalty or loss under any present or future laws or otherwise. Notwithstanding
      the above, in the event of My death, all open orders shall be canceled, but Robinhood shall
      not be responsible for any action taken on such orders prior to the actual receipt of notice
      of death. Further, Robinhood may in Its discretion close out any or all of the Accounts
      without awaiting the appointment of a personal representative for My estate and without
      demand upon or notice to any such personal representative. The estate of any of the
      Account holders who have died shall be liable and each survivor shall continue to be liable,
      jointly and severally, to Robinhood for any net debit balance or loss in said account in any
      way resulting from the completion of transactions initiated prior to the receipt by
      Robinhood of the written notice of the death of the decedent or incurred in the liquidation
      of the Account or the adjustment of the interests of the respective parties, and for all other
      obligations pursuant to this Agreement. Such notice shall not affect Robinhood’s rights
      under this Agreement to take any action that Robinhood could have taken if I had not died.

22.   Tax Reporting; Tax Withholding. The proceeds of sale transactions and dividends paid
      will be reported to the Internal Revenue Service (“IRS”) in accordance with applicable law.

      A.     U.S. Persons. This subsection is applicable if I am a U.S. person. Under penalties
             of perjury, I certify that the taxpayer identification number that I have provided or
             will provide to Robinhood (including any taxpayer identification number on any
             Form W-9 that I have provided or will provide to Robinhood) is My correct
             taxpayer identification number. I certify that I am not subject to backup
             withholding and I am a United States Person (including a U.S. resident alien) as
             such term is defined in section 7701(a)(30) of the Internal Revenue Code of 1986,
             as amended (“U.S. Person”). If a correct Taxpayer Identification Number is not
             provided Robinhood Financial, I understand I may be subject to backup
             withholding tax at the appropriate rate on all dividends, interest and gross proceeds
             paid to me. Backup withholding taxes are sent to the IRS and cannot be refunded
             by Robinhood Financial. I further understand that if I waive tax withholding and
             fail to pay sufficient estimated taxes to the IRS, I may be subject to tax penalties.

      B.     Non-U.S. Persons. This subsection is applicable if I am not a U.S. Person. I certify
             that I fully understand all the information on any Form W-8BEN that I have
             submitted or will submit to Robinhood. Under penalties of perjury, I declare that
             (i) I have examined all the information (including all the information in the English
             language) on any Form W-8BEN that I have submitted or will submit to Robinhood
             and (ii) to the best of My knowledge and belief all such information is true, correct,
             and complete. I authorize Robinhood to provide any such Form W-8BEN to
             Robinhood Securities or any withholding agent that has control, receipt, or custody
             of the income of which I am the beneficial owner or any withholding agent that can
             disburse or make payments of the income of which I am the beneficial owner. I
             agree that I will submit a new Form W-8BEN to Robinhood within 30 calendar
             days if any certification made on any previously submitted Form W-8BEN becomes
             incorrect. I understand that the IRS does not require My consent to any provisions
             of such Form W-8BEN other than the certifications required to establish My status
             as a non-U.S. Person and, if applicable, obtain a reduced rate of withholding.
                                               18
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 41 of 72




23.   Equity Orders and Payment For Order Flow. SEC rules require all registered broker-
      dealers to disclose their policies regarding any “payment for order flow” arrangement in
      connection with the routing of customer orders. “Payment for order flow” includes, among
      other things, any monetary payment, service, property, or other benefit that results in
      remuneration, compensation, or consideration to a broker-dealer from any broker-dealer in
      return for directing orders. I understand that Robinhood transmits customer orders for
      execution to various exchanges or market centers based on a number of factors. These
      include: size of order, trading characteristics of the security, favorable execution prices
      (including the opportunity for price improvement), access to reliable market data,
      availability of efficient automated transaction processing and reduced execution costs
      through price concessions from the market centers. I further understand that certain of the
      exchanges or market centers may execute orders at prices superior to the publicly quoted
      market in accordance with their rules or practices and that while a customer may specify
      that an order be directed to a particular market center for execution, the order-routing
      policies, taking into consideration all of the factors listed above, are designed to result in
      favorable transaction processing for customers. The nature and source of any payments or
      credits received by Robinhood in connection with any specific transactions will be
      furnished upon written request.

24.   Free Credit Balances and Sweep Service. If I enroll in Robinhood Financial Cash
      Management (“Cash Management”), I understand that I am electing to participate in the
      Insured Network Deposit (“IND”) sweep service (the “Sweep Service”). Under the Sweep
      Service, free credit balances in My Account will be deposited into interest-bearing accounts
      at one or more banks (“Participating Depository Institutions”), in accordance with the
      Insured Network Deposit Sweep Program Disclosures (“IND Disclosures”) available on
      the Website and in the App. By enrolling in Cash Management, I represent and warrant
      that I have reviewed the IND Disclosures and agree to the terms set forth in the IND
      Disclosures. If I am not enrolled in Cash Management, free credit balances in My Account
      will remain in My Account, will not earn interest and will not be eligible for FDIC
      insurance, but will be eligible for SIPC protection as described in the IND Disclosures.

25.   Fees and Charges. I understand that Robinhood does not charge fees or commissions for
      executing buy and sell orders. However, I understand that other fees may apply. The
      current fees are included in the fee schedule available in the App and on the Website. I
      agree to pay any such fees at the then-prevailing rate. I acknowledge that the prevailing
      fees may change and that change may occur without notice. I agree to be bound by such
      changes once they are posted in the fee schedule available in the App and on the Website.
      I also agree to pay all applicable federal, state, local, and foreign taxes. I authorize
      Robinhood Financial to automatically debit My Account for any such fees and taxes. I
      also agree to pay such expenses incurred by Robinhood in connection with collection of
      any unpaid balance due on My Accounts including attorney’s fees allowed by law.

26.   ACH Transactions.

      A.     Debit Transactions.


                                               19
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 42 of 72




     Robinhood will initiate an ACH debit at My request to debit funds from an account
     that I own at another financial institution (“External Account”) for deposit into My
     Account. I understand that in order for Robinhood to initiate an ACH debit, the
     financial institution holding my External Account must participate in the ACH
     system. I understand that for the ACH transfers to be established, at least one
     common name must match exactly between My Account and My External Account.
     I authorize Robinhood to take such steps as it deems appropriate to verify my
     ownership of External Account, including by telling the bank at which such
     External Account is held that I have authorized and consented to such bank
     disclosing to Robinhood any information that Robinhood may request about Me or
     My External Account. I also agree to cooperate with Robinhood’s verification of
     my ownership of such External Account by promptly providing any identification
     and/or other documentation that Robinhood may request regarding such External
     Account. I represent and warrant that there are sufficient funds in My External
     Account to cover the amount of the deposit to My Account. Robinhood will initiate
     the ACH debit to My External Account on the Business Day or next Business Day
     after I request the transfer. A transfer request will be deemed to have been made
     on a Business Day if it is received by Robinhood by 7:00 p.m. (Eastern Time) on
     such Business Day; if received after that time, the transfer request will be deemed
     to have been made on the next Business Day.

     Within 60 days of the date of My ACH deposit, My funds may only be withdrawn
     to the External Account from which such funds were deposited.

     I understand that an ACH debit transfer may be reversed or rejected if: (A) there
     are insufficient funds in My External Account; (B) there is a duplicate transaction;
     (C) the transaction is denied by the bank holding My External Account; or (D) My
     External Account does not support ACH transfers. I acknowledge that in the event
     of an ACH reversal, I will incur a fee. Before initiating making an ACH debit
     transfer, I agree to check Robinhood Financial’s most recent Commissions and Fees
     Schedule,                  available             at              https://brokerage-
     static.s3.amazonaws.com/assets/robinhood/legal/RHF%20Retail%20Commisions
     %2 0and%20Fees%20Schedule.pdf. I agree that I am solely liable and responsible
     for any ACH reversal fees that I incur.

B.   Credit Transactions.

     Robinhood will initiate an ACH credit at My request to transfer funds from My
     Account to a recipient that I designate. I agree that I will have sufficient funds
     (“Available Funds”) in My Account to cover the amount of any ACH credit that I
     ask Robinhood to initiate. Robinhood will debit the amount of such request from
     My Account on the Business Day or next Business Day after I request the transfer.
     A transfer request will be deemed to have been made on a Business Day if it is
     received by Robinhood by our cut-off time on such Business Day; if received after
     that time, the transfer request will be deemed to have been made on the next
     Business Day.

                                      20
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 43 of 72




             I agree that Robinhood may use any means which Robinhood, in its sole discretion,
             considers suitable to execute my ACH credit transfers.

27.   Fractional Shares

      I acknowledge and understand that Robinhood rounds all holdings of fractional shares
      to the sixth decimal place, the value of fractional shares to the nearest cent, and any
      dividends paid on fractional shares to the nearest cent. I further understand that
      Robinhood will not accept dollar-based purchases or sales of less than $1.00 and that I
      will receive proceeds from the sale of any whole or fractional shares rounded to the
      nearest cent.

      I understand that a vendor employed by Robinhood will aggregate any proxy votes for
      fractional shares of Robinhood’s customers with all votes reported to the issuer or
      issuer’s designated vote tabulator and that, while Robinhood’s vendor will report such
      proxy votes on fractional shares, the issuer or tabulator may not fully count such votes.

      I understand that Robinhood will execute all orders that include fractional shares on a
      principal basis. To the extent that Robinhood fulfills my order entirely out of its
      inventory and without purchasing or selling shares in the market, Robinhood will
      endeavor to price such shares or fractional shares at a price between the National Best
      Bid and Offer (“NBBO”) at the time of the order for orders made during market hours,
      or, for such orders made during extended hours trading (9:00-9:30 a.m. and 4:00-6:00
      p.m. Eastern), Robinhood will endeavor to price such orders between the best bid and
      offer at the time of the order, as reported by an external vendor. Orders made outside
      market hours and extended hours trading are queued and fulfilled either at or near the
      beginning of extended hours trading (9:00 a.m. Eastern) or at or near market open (9:30
      a.m. Eastern), according to my instructions. To the extent that I trade fractional shares
      outside of market hours, these trades are subject to Robinhood’s Extended Hours
      Trading                     Disclosure,                   available                    at:
      https://cdn.robinhood.com/assets/robinhood/legal/ExtendedHoursTradingDisclosure.p
      df

      I understand Robinhood only accepts market orders for fractional shares at this time and
      does not permit limit orders for fractional shares. I understand that fractional shares
      within My Account (i) are unrecognized, unmarketable, and illiquid outside the
      Robinhood platform, (ii) are not transferrable in-kind, and (iii) may only be liquidated
      and the proceeds transferred out via a wire transfer. I acknowledge that, subject to
      applicable requirements, Robinhood may report holdings and transactions in My
      Account in terms of either U.S. Dollars, shares, or both.

28.   Dividend Reinvestment Program

      Except as expressly stated otherwise, the provisions of this Section 28 will only apply if I
      am enrolled in Robinhood’s Dividend Reinvestment Program (“DRIP”).


                                               21
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 44 of 72




My enrollment in the DRIP will be activated within three business days after I notify
Robinhood of my intention to enroll an eligible security through the App. “Eligible
security” means all shares available for fractional investing through Robinhood. I
understand that in order to be eligible for dividend reinvestment, the securities must be
held in My Account.

I may specify individual securities or have all Eligible securities in My Account enrolled
for dividend reinvestment. If I choose to reinvest dividends from all Eligible securities,
I understand that individual securities could subsequently no longer be Eligible
securities at Robinhood’s discretion or under applicable law. In those cases, only those
securities will be discontinued from the DRIP. If I specify individual securities, I may
add additional Eligible securities to the DRIP at any time if I hold a position in those
securities. Enrollment with respect to these additional Eligible securities will be
effective within three business days after Robinhood receives notification from me
through the App. If I maintain open orders for securities I do not already hold, I may not
enroll those securities for dividend reinvestment until my open orders are executed. If
my entire Account is set up for dividend reinvestment, any eligible securities I purchase
in the future will automatically participate in the DRIP.

All eligible cash distributions will be reinvested on all securities I have selected in the
DRIP, provided that I owned the securities on the record date for determining
shareholders eligible to receive dividends, and continue to hold the securities through
payable date. “Eligible cash distributions” means most cash distributions, including
regular and optional dividends, cash-in-lieu payments, and capital gains distributions.
Special dividends, late ex-date, liquidation, and miscellaneous payments may not be
eligible distributions. Optional dividends will be processed in accordance with dividend
reinvestment instructions. If I have a margin account, Robinhood is permitted to borrow
a dividend paying stock in the normal course of business and, as a result, in such
situations instead of a dividend payment I may receive a cash in lieu payment. If I receive
a cash in lieu payment, I authorize Robinhood to treat such payment as if it was not “in
lieu” and reinvest it accordingly.

Robinhood will credit My Account upon completion of the dividend reinvestment.
Robinhood will reinvest dividends on the business day following receipt of funds. In the
rare instance in which Robinhood is unable to reinvest all dividends on the business day
following receipt, it will reinvest the remaining funds as soon as reasonably possible
thereafter, which may take up to five business days. I will not have use of the funds prior
to reinvestment.

I understand that my participation in the DRIP is voluntary and that Robinhood has not
made any recommendation that I should participate. I further understand that
Robinhood is not recommending or offering any advice regarding the purchase of any
security included as an Eligible security in the DRIP. I further understand that dividend
reinvestment does not assure profits on my investments, nor does it protect against losses
in declining markets.


                                         22
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 45 of 72




      I may terminate my participation in the DRIP, or the enrollment of individual securities
      in the DRIP, at any time by giving notice through the App. Termination will take effect
      prior to the next Eligible cash distribution provided my notice to terminate was received
      at least three business days prior to the record date of that distribution. I understand that
      my notice to terminate my participation in the DRIP will not affect any obligations that
      may result from transactions initiated prior to Robinhood’s receipt and processing of my
      notice.

      If I participate in the DRIP, I understand Robinhood will reinvest the dividends of a
      particular stock at or near the opening price on the trading day following receipt of the
      dividend. Robinhood will combine Eligible cash distributions from My Account with
      those from other Robinhood clients requesting dividend reinvestment in the same
      security and use these combined funds to purchase securities on my behalf and on behalf
      of these other clients. If the combined reinvested funds do not total the purchase price
      of at least one share, the distribution will be invested in fractional shares. On that same
      day, Robinhood will credit My Account with that number of shares, including fractional
      shares, equal to my Eligible cash distribution divided by the purchase price per
      share. Robinhood does not intend to charge a fee for transactions executed pursuant to
      the DRIP.

      Dividend reinvestment may result in my owning interests in fractional shares of a
      security. I will be entitled to receive future dividend payments on my fractional shares,
      although other corporate actions may result in allocation of only whole shares and cash
      in lieu of fractions as determined by the issuer. In mandatory corporate reorganizations,
      my partial interest will be handled according to the specific terms of the reorganization.
      In voluntary corporate reorganizations, Robinhood will act on my instructions with
      respect only to my whole shares.

      Because fractional share positions cannot be transferred, reorganized, or issued in
      certificate form, my partial interest will be liquidated, without commission charges to
      me, at prevailing market prices in the event My Account is transferred or closed, the
      stock is reorganized, or stock certificates are ordered out of My Account. The timing of
      such liquidations will be at the discretion of Robinhood.

      Reinvestment of dividends may result in my owning a fractional share position in
      securities that are callable in part. In the event of a call, fractional shares to be called
      will be determined through a random selection process. The probability of my fractional
      share holdings being called will be proportional to the holdings of all Robinhood clients
      who own a fractional share position in that security. Prior to the publication date of such
      a call, I have the right to withdraw from My Account cash in lieu of my uncalled, fully
      paid partial holdings. Once a call is announced, however, all shares, whether registered
      or held in street name, participate in the random selection process. If my fractional shares
      are selected and I no longer hold the shares that I held on the publication date of the call,
      I will be responsible for covering those shares.

29.   Cash Management Services.

                                                23
  Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 46 of 72




Except as expressly stated otherwise, the provisions of this Section 29 will only apply if I
am enrolled in Cash Management.

A.     General.

       I understand and agree that by enrolling in Cash Management, I am applying for a
       Robinhood-branded debit card issued by the bank identified in My Robinhood
       Debit Card Agreement (“Card”). I further understand and agree that by using My
       Card or exercising My electronic fund transfer ("EFT") privileges offered in
       connection with My Account, I authorize Robinhood to debit My Account
       immediately whenever an electronic draft or Card transaction is presented for
       payment on My behalf, when an EFT transaction is effected, or when any fee or
       charge is due (collectively "Payments"). I further understand and agree that when
       I request a Payment or withdrawal or instruct Robinhood to make a purchase of
       securities from My Account, Robinhood is authorized to place a block on the
       amount of the transaction (“Blocked Amounts”) prior to the settlement date of the
       Payment, withdrawal or trade, and that the Blocked Amounts will not be available
       for use for additional Payments or the purchase of securities. I agree to maintain
       Available Funds sufficient to pay for EFT transactions, Card transactions and
       withdrawals made by Me or any Authorized Card User (as defined below) and to
       pay for any securities trades and for interest on any margin loans and other
       transaction fees. For this purpose, "Available Funds" in My Account will fluctuate
       daily and means the sum of (i) free credit balances, (ii) deposits to Participating
       Depository Institutions through the Sweep Service, and (iii) available margin loan
       value if My Account has margin privileges, minus (x) uncleared funds, (y) Blocked
       Amounts, and (z) deposits subject to a hold. The loan value of eligible securities
       for the purpose of margin is subject to regulatory requirements and Robinhood
       credit policies then in effect.

B.     Payments and Withdrawals.

       I agree that any Payments that I make from My Account will be lawful. I agree that
       Payments will be deducted from the Available Funds in My Account in the
       following order: first, from free credit balances; second, by withdrawal of funds
       deposited to Participating Depository Institutions as part of the Sweep Service; and
       third, if My Account has margin privileges, from margin loans on the eligible
       securities in My margin Account. Robinhood will debit My Account only up to an
       amount equal to the Available Funds. I understand and agree that (i) if there are
       insufficient Available Funds in My Account to cover Payments when they become
       due, Robinhood has no obligation to make such Payments, and (ii) Robinhood has
       no obligation to make partial Payments. Robinhood will not charge a fee with
       respect to any declined Payment for which there were insufficient Available Funds.
       I acknowledge and agree, however, that Robinhood will not be responsible for any
       costs or losses that I may incur (including fees, costs, charges, attorneys’ fees,
       investment losses, claims, demands, or liability resulting from any litigation or
       other actions) as a result of Robinhood’s decision to decline any Payment or

                                        24
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 47 of 72




     withdrawal or other transaction because My Account has insufficient Available
     Funds.

     I understand that if a Payment is funded by a margin loan, I will incur interest until
     the margin loan is repaid.

     I agree that if my Available Funds at any time falls below zero, Robinhood may
     suspend Card and EFT privileges and terminate My Card. If this occurs, I agree to
     immediately pay all amounts owed to Robinhood, including any purchases on My
     Card which will be immediately charged to My Account.

     I acknowledge and agree that Robinhood reserves the right to decline any purchase
     or cancel My Card, and EFT privileges at any time for any reason with or without
     notice to Me. If Robinhood decides to take such action, I understand and agree that
     I am responsible for any pending debits, which will be processed and deducted from
     My Account.

     I understand that transactions will post to My Account in any order determined by
     Robinhood and that Robinhood may change that order without prior notice to Me.
     Robinhood will comply with requirements of applicable law regarding the order of
     posting transactions.

C.   Limitation of Liability.

     I agree that, subject to any limitations imposed by applicable law, and except as
     otherwise set forth in this Agreement or in the disclosures contained in the
     Robinhood Debit Card Agreement, which has been provided to Me or made
     available to me in connection with the opening of My Account, neither Robinhood,
     any processing bank, nor the Card issuer will be liable for any loss I incur in
     connection with My Account, Card transactions, EFT transactions, or other features
     of My Account unless Robinhood is grossly negligent in fulfilling this Agreement.
     In no event will Robinhood, any processing bank, or the Card issuer be liable for
     consequential, special or indirect damages or losses unless applicable law requires
     otherwise. I also agree that liability regarding online services or use of the App is
     further limited by the Robinhood Terms and Conditions, available at
     https://about.robinhood.com/legal/. To the extent I utilize online services or the
     App I acknowledge that I am bound by such Robinhood Terms and Conditions.

D.   Debit Cards.

     I understand and agree that My use of the Card is subject to the terms, conditions
     and disclosures set forth in the Robinhood Debit Card Agreement, which has been
     provided to Me in connection with the opening of My Account and which I may
     access on the Website.

     I understand and agree that I cannot request a Card for another person to use. I
     agree, however, that if I permit another person to have access to use My Card or

                                      25
     Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 48 of 72




         Card number (an “Authorized Card User”), I am authorizing all Card transactions
         by such person and I agree that there are no limits to my authorization. I accept all
         liability with respect to the Card transactions effected by Me and any Authorized
         Card Users. I further agree that I may I may terminate the authority of an
         Authorized Card User only by contacting help@robinhood.com to cancel my Card.
         I agree that the cancellation of My Card is effective only after Robinhood has a
         reasonable period to act on My notice.

         If My Card is cancelled, I agree to destroy, or if requested by Robinhood, return the
         Card to Robinhood. I acknowledge that I will be responsible for any Card
         transactions that are processed because of My failure to destroy or return the Card
         following cancellation.

         If My Account includes margin privileges, I agree that transactions that exceed My
         free credit balances and deposits in the Sweep Service may result in margin credit
         being extended to My Account, for which I will be charged interest. I agree to
         review the Margin Disclosure Statement, which is available at
         https://about.robinhood.com/legal/.

E.       Deposits.

         The provisions in this Section 29.E shall apply to My Account whether or not I am
         enrolled in Cash Management.

         General; Holds. I understand that I may deposit funds to My Account by ACH,
         direct deposit or EFT (including deposits using the MoneySend service offered by
         Mastercard). I acknowledge and agree that funds that I deposit may be subject to
         one or more hold periods, which are described in the RHF Funds Availability
         schedule available at https://about.robinhood.com/legal/. I understand and agree
         that Robinhood reserves the right to modify the RHF Funds Availability schedule
         at any time by posting an updated schedule at https://about.robinhood.com/legal/,
         or otherwise providing notice to me. During the applicable hold period, My funds
         will not be available for ACH transfers, Card transactions, withdrawal, or the
         settling of securities transactions, in each case as described in the RHF Funds
         Availability schedule. I further understand and agree that Robinhood reserves the
         right to further delay making deposited funds available for periods longer than the
         hold periods specified in the RHF Funds Availability schedule to the extent
         Robinhood determines that additional time is needed to verify information about
         the item deposited or the sender or if Robinhood otherwise believes there is a risk
         of fraud or other unlawful activity with respect to My Account.

         Mistaken Deposits. If funds are deposited or transferred into My Account by
         mistake or otherwise, I agree that Robinhood may correct the situation and deduct
         any interest paid by Participating Depository Institutions, if applicable, without
         prior notice to Me.



                                          26
     Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 49 of 72




         Returned Items. I acknowledge and agree that I am responsible for returned
         transactions. If I have funds transferred into My Account and that transfer is
         returned for any reason, Robinhood may charge the transfer and interest paid by
         Participating Depository Institutions, if applicable, against My Account, without
         prior notice to Me. Robinhood may send the returned transfer back for collection
         a second time without notifying Me, and I waive notice of dishonor and protest.

F.       Electronic Fund Transfers.

         The provisions in this Section 29.F relating to EFTs other than Card transactions
         shall apply to My Account whether or not I am enrolled in Cash Management.

         I understand that My Account may be eligible for a variety of EFTs, which may be
         subject to separate agreements, terms and conditions. These services may include
         use of the Card, and the “Move Money” functionality of the App. I understand that
         I may be required to agree to separate terms and conditions governing the particular
         service I use to initiate EFTs. In addition, I understand and agree that my use of
         EFT services are subject to the disclosures set forth in Appendix A (Electronic Fund
         Transfer Disclosures), and acknowledge that I have received and reviewed such
         disclosures.

G.       Security.

         I agree to protect My Card, and My PINs, from access by anyone not authorized by
         Me to use them. I acknowledge that I will be liable for all Card and online
         transactions conducted by anyone to whom I have given access or who has obtained
         access even if not authorized by Me, up to applicable legal limits. I understand that
         I am responsible for reviewing My Account statement promptly to discover and
         report unauthorized activity, including use of My Card, Card number or PIN. I
         agree to notify Robinhood as provided in Appendix A (Electronic Fund Transfer
         Disclosures) if I believe or have reason to believe that there has been unauthorized
         activity in My Account or that My Card, Card number or PIN has been lost, stolen
         or may be used by an unauthorized person. Unless limited by law or as otherwise
         set forth in this Agreement or in the disclosures contained in Robinhood Debit Card
         Agreement, which is provided to Me as part of the Account opening process and is
         available on the Website, I agree that I will be responsible for losses that arise from
         My failure to (i) safeguard My Card and PINs, (ii) review My monthly statement
         for possible unauthorized activity and (iii) report any unauthorized activity to
         Robinhood as provided herein or in the Robinhood Debit Card Agreement.

H.       Disclosure of Information.

         I agree and understand that all disclosures of My non-public personal information
         shall be made in accordance with the terms of this Agreement or the Robinhood
         Privacy Policy (available on the Website at https://about.robinhood.com/legal/), as
         applicable. I agree that My consent to sharing non-public personal information will


                                           27
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 50 of 72




               remain in effect until I revoke such consent by updating My settings and visibility,
               which I may do at any time through the App.

               In addition, I understand and agree that Robinhood may disclose information about
               My Account and My related activities to third parties under the following
               circumstances:

                  ● As necessary to complete My Payment transactions;

                  ● To investigate any complaint, disputed transaction, transaction inquiry or
                    request I make or as necessary to investigate potential fraud or misuse
                    related to My Account;

                  ● To respond to requests from credit bureaus, creditors or other third parties
                    for account-related information, to the extent such inquiries are necessary
                    for processing My transactions or are usual and customary in the course of
                    servicing similar products or accounts;

                  ● As necessary to comply with any applicable law, government or court order
                    or subpoena; or

                  ● In accordance with My written permission or as otherwise permitted under
                    the Robinhood Privacy Policy.

      I.       Termination.

               I understand that Robinhood may terminate my participation in Cash Management
               or in specific features of Cash Management for any reason, upon notice to me.



30.   Consent to Redeem Shares.

               I understand and agree that whenever it is necessary for Robinhood’s protection or
               to satisfy a margin call, deficiency, debit or other obligation owed to Robinhood,
               Robinhood may (but is not required to) sell, assign and deliver all or any part of the
               securities in My Account, or close any or all transactions in My Account. I
               understand that Robinhood may, but is not obligated to, attempt to contact Me
               before taking any such action. I understand and agree that Robinhood reserves the
               right to take any such action without prior notice or demand for additional
               collateral, and free of any right of redemption, and that any prior demand, call or
               notice will not be considered a waiver of our right to sell or buy without demand,
               call or notice.

               I further understand that Robinhood may choose which securities to buy or sell,
               which transactions to close, and the sequence and timing of liquidation, and may
               take such actions on whatever exchange or market and in whatever manner
               (including public auction or private sale) that Robinhood chooses in the exercise of
                                                28
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 51 of 72




             its business judgment. I agree not to hold Robinhood liable for the choice of which
             securities to buy or sell or of which transactions to close or for the timing or manner
             of the liquidation. I also agree not to hold Robinhood liable for taking such action.

             I understand and agree that Robinhood is entitled to exercise the rights described in
             this section in its sole discretion, including, but not limited to, whenever any of the
             following occurs:

                 ● The equity level in My Account falls below required minimums;

                 ● Sufficient funds or securities are not deposited to pay for transactions in My
                   Account;

                 ● I reverse any ACH debit transfer to My Account;

                 ● A petition of bankruptcy or for the appointment of a receiver is filed by or
                   against Me;

                 ● An attachment is levied against My Account;

                 ● I die or become incapacitated or incompetent; or

                 ● My Account is closed.



31.   Electronic Delivery of Trade and Account Information; Notice. All communications,
      notices, legal disclosures, and other materials related to My Account or this Agreement,
      including account statements, trade confirmations, margin calls, notices, disclosures,
      regulatory communications and other information, documents, data and records regarding
      My Account (the “Communications”), or an alert that any such Communication has been
      posted to the secure section of the Website or the App, and is available for viewing, may
      be sent to Me at the mailing address for My Account or the e-mail address that I have given
      to Robinhood in My account application or at such other address as I may hereafter give
      Robinhood in writing or by e-mail at least ten (10) calendar days prior to delivery, and all
      communications so sent, whether in writing or otherwise, shall be deemed given to Me
      personally, whether actually received or not.

32.   API.

      A.     Overview; Definitions. Robinhood may, in Robinhood’s sole discretion, provide
             third parties with an application programming interface and other materials in
             accordance with any accompanying documentation (collectively, the “API
             Package”) (such third parties, “API Licensees”), to make available certain features
             and functionality of Robinhood’s mobile applications, websites, or technology
             platform via the API Licensees’ products (such products, the “Licensee Products”).
             The API Package and the Licensee Products are collectively referred to as the “API
             Products”. “Personal Information” means My personally identifiable information
                                              29
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 52 of 72




     (including username, logon password, financial information, trade data, and other
     financial information) and all data exchanged between Robinhood and the API
     Products.

B.   Access to My Personal Information. Through My use of any API Products, I may
     be providing API Licensees with access to My Account and Personal Information.
     By using any API Products, I acknowledge that such API Products may employ
     security, policies, procedures and systems of API Licensees which may or may not
     be less stringent and secure than Robinhood’s policies, procedures and systems. I
     agree that My use of any API Products shall be subject to the terms and conditions
     of this Agreement, in addition to any other agreements which I executed with
     respect to any such API Products. I understand and agree that any end user
     agreement that I executed with any API Licensee is concluded between Me and
     such API Licensee only, and not with Robinhood; and such API Licensee, not
     Robinhood, is solely responsible for such Licensee Product and the content thereof.
     I understand and agree that the API Products may deliver Personal Information to
     Robinhood, and that Robinhood is authorized to receive and store such Personal
     Information consistent with Robinhood’s then-in-effect policies and procedures.
     Further, I agree that the API Products may request Personal Information stored by
     Robinhood, and I consent to Robinhood’s disclosure of such Personal Information
     to the API Products.

C.   No Recommendations. To the extent the Licensee Products or API Licensees
     express opinions or make recommendations, I understand that such opinions and
     recommendations are expressed solely by API Licensees and are not the opinions
     or recommendations of Robinhood. The existence of the API Products and
     Robinhood’s consent to any connectivity between any Licensee Products and
     Robinhood’s technology, the App, the Website, or trading platform(s) does not
     constitute (i) any recommendation by Robinhood to invest in any security or utilize
     any investment strategy; or (ii) any representation, warranty, or other guarantee by
     Robinhood as to the present or future value or suitability of any sale, trade, or other
     transaction involving any particular security or any other investments. The
     existence of any and all information, tools and services provided by API Licensees
     or by the Licensee Products shall not constitute Robinhood’s endorsement of API
     Licensees or the Licensee Products.

D.   Data Provided by Robinhood to API. From time to time, and subject to then-in-
     effect agreements between Robinhood and API Licensees, Robinhood may, in its
     own discretion, make market data feeds received from third parties available via
     the API Products. Robinhood does not make any guarantees in regard to such
     market data feeds. Furthermore, API Licensees or Licensee Products may make
     available to Me market data feeds independent of Robinhood. I am aware that from
     time to time that there may be discrepancy between the market data presented on
     the App or Website and information provided by any API Products due to a variety
     of reasons, including the time to update and transmit such data to a mobile
     application or website and latency caused by such API Product’s or My local
     environment (such as computer set up, connection speed, etc.). Robinhood is not
                                     30
     Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 53 of 72




         responsible for the accuracy of any market data displayed on any API Products or
         otherwise made available by API Licensees.

E.       Risks; No Liability. I acknowledge that there may be latency between the time an
         order (or other Personal Information) is submitted from the API Products and the
         time such order or Personal Information is received by Robinhood. Latency may
         also affect order modification and order cancellation requests. The time an order
         or a request is actually received by Robinhood (including for execution) will be the
         official time, including for the purposes of routing the order to the market for
         execution. In addition, all orders submitted to Robinhood are subject to order
         vetting by Robinhood. Orders created and submitted through any API Products are
         not vetted until they are received by Robinhood. It is possible that Robinhood may
         reject an order placed through any API Products. Robinhood cannot guarantee that
         any order will be accepted when such order is routed to the market for execution,
         and Robinhood cannot guarantee that notifications and Personal Information
         provided to Me by Robinhood will be successfully delivered to or displayed by any
         API Products.

         Without limiting the generality of any other terms in this Agreement, I agree that:

         (i)     Robinhood or its Affiliates shall not be liable for any Losses as a result of
         any issues addressed in this Section 32 of this Agreement, nor shall Robinhood or
         its Affiliates be liable for any Losses realized for technical issues involving any
         API Products or API Licensee technology or product offerings (including system
         outages or downtime).

         (ii)   Robinhood or its Affiliates shall not be responsible for any investment
         research provided by any API Licensee or any Licensee Products.

         (iii)  Robinhood or its Affiliates makes no representations, warranties or other
         guarantees as to the accuracy, timeliness or efficacy of any market data,
         information, or other functionality made available by any API Licensee or any API
         Products.

F.       Intellectual Property. My use of any API Products will not confer to Me any title,
         ownership interest or intellectual property rights that otherwise belongs to
         Robinhood or any of its affiliates. The API Package, including content, is protected
         under U.S. patent, copyright laws, international treaties or conventions, and other
         laws and will remain Robinhood’s exclusive property, as applicable. Names, logos,
         and all related product and service names, design marks, and slogans displayed by
         or relating to Robinhood or any of its Affiliates or API Licensees in the context of
         the API Products shall remain the property of the respective owner, and use of such
         property by Robinhood or any API Licensee in marketing or provision of any API
         Products does not grant ownership of or entitle Me to use any such name or mark
         in any manner.

G.       User’s Representations and Warranties. I represent and warrant that:
                                          31
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 54 of 72




             (i)     By virtue of utilizing any API Products, I consent to and accept any risk
             associated with Robinhood’s sharing of Personal Information with any API
             Licensee and shall not hold Robinhood, its Affiliates, or their respective officers,
             directors, or employees responsible for any Losses resulting from the sharing of
             such Personal Information.

             (ii)   I agree that My use of any API Products or API Licensee’s content,
             information, technology, or functionality is at My own risk.

             (iii)   I agree that Robinhood may revoke any API Licensee or API Products’
             authorization at any time, for any reason, with or without cause and without prior
             notice to Me.

33.   Electronic Signatures; Modifications to the Agreement. I agree to transact business
      with Robinhood electronically. By electronically signing an application for an Account, I
      acknowledge and agree that such electronic signature is valid evidence of My consent to
      be legally bound by this Agreement and such subsequent terms as may govern the use of
      Robinhood’s services. The use of an electronic version of any document fully satisfies any
      requirement that the document be provided to Me in writing. I accept notice by electronic
      means as reasonable and proper notice, for the purpose of any and all laws, rules and
      regulations. I acknowledge and agree that Robinhood Financial may modify this
      Agreement from time to time and I agree to consult the Website from time to time for the
      most up-to-date Agreement. The electronically stored copy of this Agreement is
      considered to be the true, complete, valid, authentic and enforceable record of the
      Agreement, admissible in judicial or administrative proceedings to the same extent as if
      the documents and records were originally generated and maintained in printed form. I
      agree to not contest the admissibility or enforceability of Robinhood Financial’s
      electronically stored copy of the Agreement.

34.   Margin Accounts.

      A.     Election. This numbered section applies to my account to the extent I elect and am
             approved for a Robinhood Gold margin account.

      B.     Margin Trading. I understand that margin trading involves interest charges and
             risks, including the potential to lose more than deposited or the need to deposit
             additional collateral in a falling market. Before using margin, customers must
             determine whether this type of trading strategy is right for them given their specific
             investment objectives, experience, risk tolerance, and financial situation. If I have
             elected to have a margin Account, I represent that I have read the Margin Disclosure
             Statement, Day Trading Risk Disclosure, and FINRA Investor Information. These
             disclosures contain information on Robinhood’s lending policies, interest charges,
             and the risks associated with margin accounts.

      C.     Hypothecation. Within the limitations imposed by applicable laws, rules and
             regulations, all securities now or hereafter held by Robinhood, or carried by
             Robinhood in any account for Me (either individually or jointly with others), or
                                              32
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 55 of 72




               deposited to secure same, may from time to time, without any notice, be carried in
               your general loans and may be pledged, repledged, hypothecated or re-
               hypothecated, separately or in common with other securities for the sum due to you
               thereon or for a greater sum and without retaining in your possession or control for
               delivery a like amount of similar securities. The IRS requires Broker Dealers to
               treat dividend payments on loaned securities positions as payments received in lieu
               of dividends for 1099 tax reporting purposes. Taxation of substitute dividend
               payments may be greater than ordinary on qualified dividends. It is understood,
               however, that you agree to deliver to Me upon My demand and upon payment of
               the full amount due thereon, all securities in such accounts, but without obligation
               to deliver the same certificates or securities deposited by Me originally. Any
               securities in My margin or short account may be borrowed by you, or lent to others.

      D.       Interest. Debit balances in My Accounts shall be charged with interest in
               accordance with your established custom, as disclosed to Me in the Customer
               Information Brochure pursuant to the provisions of the Securities Exchange Act.

      E.       Margin. I agree to maintain in all accounts with Robinhood such positions and
               margins as required by all applicable statutes, rules, regulations, procedures and
               custom, or as you deem necessary or advisable. I agree to promptly satisfy all
               margin and maintenance calls.

      F.       Sales. I agree to specifically designate any order to sell a security, which I do not
               own as a short sale, and understands that Robinhood will mark such order as a short
               sale. I agree that any order which is not specifically designated as a short sale is a
               sale of securities owned by me, and that I will deliver the securities on or before
               settlement date, if not already in the account. If I should fail to make such delivery
               in the time required, Robinhood is authorized to borrow such securities as necessary
               to make delivery for the sale, and I agree to be responsible for any loss you may
               thereby sustain, or which you may sustain as a result of your inability to borrow
               such securities.

35.   Consent to Electronic Delivery of Documents.

      A.       Consent. By agreeing to electronic delivery, I am giving My informed consent
               to electronic delivery of all Account Documents, as defined below, other than
               those I have specifically requested to be delivered in paper form. “Account
               Documents” include notices, disclosures, current and future account statements,
               regulatory communications (such as prospectuses, proxy solicitations, and privacy
               notices), trade confirmations, tax-related documents, and any other information,
               documents, data, and records regarding My Account, this Agreement (including
               amendments to this Agreement), and the agreements and disclosures governing the
               services delivered or provided to Me by Robinhood Financial, the issuers of the
               securities or other property in which I invest, and any other parties. I agree that I
               can access, view, download, save, and print any Account Documents I receive via
               electronic delivery for My records.

                                                33
 Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 56 of 72




B.   Electronic Delivery System. I acknowledge that Robinhood’s primary methods of
     communication with Me include (A) posting information on the Website, (B)
     providing information via the App, (C) sending email(s) to My email address of
     record, and, to the extent required by law, (D) providing Me with notice(s) that will
     direct Me to the App or the Website where I can read and print such information.
     Unless otherwise required by law, Robinhood reserves the right to post Account
     Documents on the Website without providing notice to Me. Further, Robinhood
     reserves the right to send Account Documents to My postal or email address of
     record, or via the App or Website. I agree that all Account Documents provided to
     Me in any of the foregoing manner is considered delivered to Me personally when
     sent or posted by Robinhood, whether I receive it or not.

     All e-mail notifications regarding Account Documents will be sent to My e-mail
     address of record. I agree to maintain the e-mail address that I have provided
     Robinhood until I provide Robinhood with a new one. I understand that e-mail
     messages may fail to transmit promptly or properly, including being delivered to
     SPAM folders. I further understand that it is My sole responsibility to ensure that
     any emails from Robinhood or its Affiliates are not marked as SPAM. Regardless
     of whether or not I receive an e-mail notification, I agree to check the Website
     regularly to avoid missing any information, including time-sensitive or otherwise
     important communication. If I authorize someone else to access the e-mail account
     I have provided Robinhood, I agree to tell them to share the Account Documents
     with Me promptly, and I accept the risk that they will see My sensitive information.
     I understand that if I use a work e-mail address or computing or communications
     device, My employer or other employees may have access to the Account
     Documents.

     Additionally, I acknowledge that the Internet is not a secure network and agree that
     I will not send any confidential information, including Account numbers or
     passwords, in any unencrypted e-mails. I also understand that communications
     transmitted over the Internet may be accessed by unauthorized or unintended third
     parties and agree to hold Robinhood, its Affiliates, and Robinhood and its
     Affiliates’ respective officers and employees harmless for any such access
     regardless of the cause.

     I agree to promptly and carefully review all Account Documents when they are
     delivered and notify Robinhood Financial in writing within five (5) calendar days
     of delivery if I object to the information provided (or other such time specified
     herein). If I fail to object in writing within such time, Robinhood Financial is
     entitled to treat such information as accurate and conclusive. I will contact
     Robinhood to report any problems with accessing the Account Documents.

C.   Costs. Potential costs associated with electronic delivery of Account Documents
     may include charges from Internet access providers and telephone companies, and
     I agree to bear these costs. Robinhood Financial will not charge Me additional
     online access fees for receiving electronic delivery of Account Documents.

                                      34
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 57 of 72




      D.       Archival. Upon My request, I may obtain copies of up to six (6) prior years of
               account statements, and three (3) prior years of trade confirmations.

      E.       Revocation of Consent. Subject to the terms of this Agreement, I may revoke or
               restrict My consent to electronic delivery of Account Documents at any time by
               notifying Robinhood Financial in writing of My intention to do so. I also
               understand that I have the right to request paper delivery of any Account Document
               that the law requires Robinhood Financial to provide Me in paper form. Robinhood
               Financial will not treat My request for paper copies as a withdrawal of My consent
               to electronic delivery of Account Documents. I understand that if I revoke or
               restrict My consent to electronic delivery of Account Documents or request paper
               delivery of same, Robinhood Financial, in its sole discretion, may charge Me a
               reasonable service fee for the delivery of any Account Document that would
               otherwise be delivered to Me electronically, restrict or close My account, or
               terminate My access to Robinhood Financial’s services. I understand that neither
               My revocation or restriction of consent, My request for paper delivery, nor
               Robinhood Financial’s delivery of paper copies of Account Documents will affect
               the legal effectiveness or validity of any electronic communication provided while
               My consent was in effect.

      F.       Duration of Consent. My consent to receive electronic delivery of Account
               Documents will be effective immediately and will remain in effect unless and until
               either I or Robinhood Financial revokes it. I understand that it may take up to three
               (3) Business Days to process a revocation of consent to electronic delivery, and that
               I may receive electronic notifications until such consent is processed.

      G.       Hardware and Software Requirements. I understand that in order to receive
               electronic deliveries, I must have access to a computer or Mobile Device with
               Internet access, a valid e-mail address, and the ability to download such
               applications as Robinhood Financial may specify and to which I have access. I also
               understand that if I wish to download, print, or save any information I wish to retain,
               I must have access to a printer or other device in order to do so.

      H.       Consent and Representations. I hereby agree that I have carefully read the above
               information regarding informed consent to electronic delivery and fully understand
               the implications thereof. Additionally, I hereby agree to all conditions outlined
               above with respect to electronic delivery of any Account Document. I will maintain
               a valid e-mail address and continue to have access to the Internet. If My e-mail
               address changes, I agree to immediately notify Robinhood Financial of My new e-
               mail address in writing.

36.   Miscellaneous Provisions. The following provisions shall also govern this Agreement:

      A.       Contact Information. Robinhood Customer Service may be contacted by visiting
               support.robinhood.com or by email at help@robinhood.com.



                                                 35
     Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 58 of 72




B.       Interpretation. The heading of each provision hereof is for descriptive purposes
         only and shall not be (1) deemed to modify or qualify any of the rights or obligations
         set forth herein or (2) used to construe or interpret any of the provisions hereunder.
         When a reference is made in this Agreement to a Section, such reference shall be
         to a Section of this Agreement unless otherwise indicated. Whenever the words
         “include,” “includes” or “including” are used in this Agreement, they shall be
         deemed to be followed by the words “without limitation.” The word “or,” when
         used in this Agreement, has the inclusive meaning represented by the phrase
         “and/or.” Unless the context of this Agreement otherwise requires: (i) words using
         the singular or plural number also include the plural or singular number,
         respectively; and (ii) the terms “hereof,” “herein,” “hereunder” and derivative or
         similar words refer to this entire Agreement. References to any law shall be deemed
         to refer to such law as amended from time to time and to any rules or regulations
         promulgated thereunder.

C.       Binding Effect; Assignment. This Agreement shall bind My heirs, assigns,
         executors, successors, conservators and administrators. I may not assign this
         Agreement or any rights or obligations under this Agreement without first obtaining
         Robinhood’s prior written consent. Robinhood may assign, sell, or transfer My
         Account and this Agreement, or any portion thereof, at any time, without My prior
         consent.

D.       Severability. If any provisions or conditions of this Agreement are or become
         inconsistent with any present or future law, rule, or regulation of any applicable
         government, regulatory or self-regulatory agency or body, or are deemed invalid or
         unenforceable by any court of competent jurisdiction, such provisions shall be
         deemed rescinded or modified, to the extent permitted by applicable law, to make
         this Agreement in compliance with such law, rule or regulation, or to be valid and
         enforceable, but in all other respects, this Agreement shall continue in full force
         and effect.

E.       Website Postings. I agree and understand that Robinhood Financial may post other
         specific agreements, disclosures, policies, procedures, terms, and conditions that
         apply to My use of the App, the Website, or My Account on the Website (“Website
         Postings”). I understand that it is My continuing obligation to understand the terms
         of the Website Postings, and I agree to be bound by the Web Postings as are in
         effect at the time of My use.

F.       Entirety of Agreement. This Agreement, any attachments hereto, other agreements
         and policies referred to in this Agreement (including the Website Postings), and the
         terms and conditions contained in My Account statements and confirmations,
         contain the entire agreement between Robinhood and Me and supersede all prior or
         contemporaneous communications and proposals, whether electronic, oral, or
         written, between Robinhood and Me, provided, however, that any and all other
         agreements between Robinhood and Me, not inconsistent with this Agreement, will
         remain in full force and effect.

                                          36
     Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 59 of 72




G.       Amendment. Robinhood may at any time amend this Agreement without prior
         notice to Me. The current version of the Agreement will be posted on the Website
         and My continued Account activity after such amendment constitutes My
         agreement to be bound by all then-in-effect amendments to the Agreement,
         regardless of whether I have actually reviewed them. Continued use of the App,
         the Website or any other Robinhood Financial services after such posting will
         constitute My acknowledgment and acceptance of such amendment. I agree to
         regularly consult the Website for up-to-date information about Robinhood
         Financial services and any modifications to this Agreement. Robinhood is not
         bound by any verbal statements that seek to amend the Agreement.

H.       Termination. Robinhood may terminate this Agreement, or close, deactivate, or
         block access to My Account at any time in its sole discretion. I will remain liable
         to Robinhood for all obligations incurred in My Account, pursuant to this
         Agreement, or otherwise, whether arising before or after termination. I may
         terminate this Agreement after paying any obligations owed upon written notice.
         This Agreement survives termination of My Account.

I.       No Waiver; Cumulative Nature of Rights and Remedies. I understand that
         Robinhood’s failure to insist at any time upon strict compliance with any term
         contained in this Agreement, or any delay or failure on Robinhood’s part to exercise
         any power or right given to Robinhood in this Agreement, or a continued course of
         such conduct on Robinhood’s part, shall at no time operate as a waiver of such
         power or right, nor shall any single or partial exercise preclude any other further
         exercise. All rights and remedies given to Robinhood in this Agreement are
         cumulative and not exclusive of any other rights or remedies to which Robinhood
         is entitled.

J.       International Customers. The products and services described on the Website are
         offered only in jurisdictions where they may be legally offered. Neither the
         Website nor the App shall be considered a solicitation for or offering of any
         investment product or service to any person in any jurisdiction where such
         solicitation or offering would be illegal. I understand that Robinhood, in its sole
         discretion, may accept unsolicited accounts from non-U.S. residents, depending on
         the country of residence and other factors. I understand that Robinhood is based in
         the United States and that Robinhood accepts only U.S. currency in Robinhood’s
         customer accounts.

K.       Governing Law. This Agreement and all transactions made in My Account shall
         be governed by the laws of the State of California (regardless of the choice of law
         rules thereof), except to the extent governed by the federal securities laws, FINRA
         Rules, and the regulations, customs and usage of the exchanges or market (and its
         clearing house) on which transactions are executed.




                                          37
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 60 of 72




37.   Arbitration.

       A.      This Agreement contains a pre-dispute arbitration clause. By signing an
       arbitration agreement, the parties agree as follows:
       (1)     All parties to this Agreement are giving up the right to sue each other in
       court, including the right to a trial by jury, except as provided by the rules of the
       arbitration forum in which a claim is filed.
       (2)     Arbitration awards are generally final and binding; a party’s ability to have
       a court reverse or modify an arbitration award is very limited.
       (3)     The ability of the parties to obtain documents, witness statements and other
       discovery is generally more limited in arbitration than in court proceedings.
       (4)     The arbitrators do not have to explain the reason(s) for their award unless,
       in an eligible case, a joint request for an explained decision has been submitted by
       all parties to the panel at least 20 days prior to the first scheduled hearing date.
       (5)     The panel of arbitrators will typically include a minority of arbitrators who
       were or are affiliated with the securities industry.
       (6)     The rules of some arbitration forums may impose time limits for bringing a
       claim in arbitration. In some cases, a claim that is ineligible for arbitration may be
       brought in court.
       (7)     The rules of the arbitration forum in which the claim is filed, and any
       amendments thereto, shall be incorporated into this Agreement.
       B.      Any controversy or claim arising out of or relating to this Agreement, any
       other agreement between Me and Robinhood, any Account(s) established
       hereunder, any transaction therein, shall be settled by arbitration in accordance
       with the rules of FINRA Dispute Resolution, Inc. (“FINRA DR”). I agree to
       arbitrate any controversy or claim before FINRA DR in the State of California.
       C.      This agreement to arbitrate constitutes a waiver of the right to seek a
       judicial forum unless such a waiver would be void under the federal securities laws.
       If I am a foreign national, non-resident alien, or if I do not reside in the United
       States, I agree to waive My right to file an action against Robinhood in any foreign
       venue.
       D.      No person shall bring a putative or certified class action to arbitration, nor
       seek to enforce any pre-dispute arbitration agreement against any person who has
       initiated in court a putative class action; or who is a member of a putative class who
       has not opted out of the class with respect to any claims encompassed by the
       putative class action until:
       (1)     the class certification is denied; or (2) the class is decertified; or (3) the
       customer is excluded from the class by the court. Such forbearance to enforce an
       agreement to arbitrate shall not constitute a waiver of any rights under this
       Agreement except to the extent stated herein.


ACCEPTED AND AGREED: I acknowledge that I have read the preceding terms and conditions
of this Agreement, that I understand them and that I hereby manifest my assent to, and my

                                             38
        Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 61 of 72




agreement to comply with, those terms and conditions by accepting this agreement. I ALSO
UNDERSTAND THAT BY ACCEPTING THIS AGREEMENT I HAVE
ACKNOWLEDGED THAT THIS AGREEMENT CONTAINS A PREDISPUTE
ARBITRATION CLAUSE IN SECTION 37 HEREIN. I ALSO AGREE (1) THAT ANY OF
MY MARGIN ACCOUNT SECURITIES MAY BE BORROWED BY ROBINHOOD OR
LOANED TO OTHERS; (2) I HAVE RECEIVED OF A COPY OF THIS AGREEMENT
AND (3) I HAVE REVIEWED A COPY OF THE MARGIN DISCLOSURE STATEMENT.




                                          39
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 62 of 72




Appendix A

Electronic Fund Transfer Services Disclosures

The following disclosures apply to the use of any EFT services offered by Robinhood, including
the Card, ACH transactions and the Move Money functionality of the App.

Solely for purposes of these disclosures: (i) references to the Bank shall include any financial
institution that issues the Card or provides services in connection with ACH, Move Money or other
EFT transactions; (ii) “you” and “your” mean the owner of the Account; and (iii) “we” and “us”
means Robinhood and the Bank collectively.

1.     Your Liability.

Contact Robinhood Customer Service AT ONCE if you believe your Card or PIN has been lost or
stolen or if you believe that an electronic fund transfer has been made without your permission.
Telephoning is the best way of keeping your losses down. You could lose all the Available Funds
in your Account (plus your maximum overdraft line of credit). If you tell Robinhood within 2
business days after you learn of the loss or theft of your Card or PIN, you can lose no more than
$50 if someone used your Card or PIN without your permission.

If you do NOT tell Robinhood within 2 business days after you learn of the loss or theft of your
Card or PIN, and Robinhood can prove that it could have stopped someone from using your Card
or PIN without your permission if you had told Robinhood, you could lose as much as $500.

Also, if your statement shows transfers that you did not make, including those made by Card or
using your PIN, tell Robinhood at once. If you do not tell Robinhood within sixty (60) days after
the statement was mailed to you, or otherwise made available to you, you may not get back any
money you lost after the sixty (60) days if Robinhood can prove that Robinhood could have
stopped someone from taking the money if you had told Robinhood in time. If a good reason (such
as a long trip or a hospital stay) kept you from telling Robinhood, Robinhood will extend the time
periods.

2.     Contact in event of unauthorized transfer.

If you believe your Card or PIN has been lost or stolen, contact Robinhood by emailing
help@robinhood.com.

3.     Business Days.

Business Days are Monday through Friday, excluding federal holidays.

4.     Transfer Types and Limitations.

You may use your Card to make purchases at any merchant that accepts Mastercard debit cards or
debit cards of other networks in which the Bank participates, and to make ATM withdrawals, in
each case subject to the Available Funds in your Account, the transaction limits described below,
and the other terms and conditions of this Agreement. You acknowledge and agree that the value
                                               40
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 63 of 72




available to you for use with the Card is limited to the Available Funds in your Account. So long
as you do not exceed the Available Funds in your Account, you may use the Card to purchase
goods or services wherever the Card is honored, and to obtain cash by initiating cash withdrawal
transactions through the Card from any financial institution or ATM that accepts the Card. Each
time you use the Card, you authorize Robinhood to reduce the Available Funds in your Account
by the amount of the purchase or withdrawal and any applicable fees, costs, or holdings.
Nevertheless, if you exceed the Available Funds in your Account you shall remain fully liable to
Robinhood for the amount of the transactions and any applicable fees and charges.

You may also make ACH withdrawals from your Account, either originated through Robinhood
or originated by a third party (a “non-originated” withdrawal), subject to the Available Funds in
your Account, the transaction limits described below, and the other terms and conditions of this
Agreement. You also may make ACH deposits to your Account, either originated through
Robinhood or originated by a third party (a “non-originated” deposit), subject to the transaction
limits described below.

There are limits on the dollar amount of transactions you can make with your Card each day and
each month, and limits on the amount of ACH withdrawals and deposits you can make each day.
The following lists the limits for each type of transaction:



         Transaction Type            Daily Limit          Weekly Limit      Monthly Limit

         Originated          ACH $50,000.00               N/A               N/A
         Withdrawals

         Originated          ACH $50,000.00               N/A               N/A
         Deposits

         Non-Originated      ACH $250,000.00              N/A               N/A
         Withdrawals

         Non-Originated      ACH $250,000.00              N/A               N/A
         Deposits

         Point of Sale Purchases $5,000.00                N/A               $15,000.00
         with the Card

         ATM Withdrawals             $510.00                                $5,000.00

         MoneySend Deposits          N/A, subject to $2,999                 N/A
                                     the Weekly Limit



5.     Fees.

                                               41
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 64 of 72




We will not charge you any fees for use of ATMs that are part of the AllPoint or MoneyPass ATM
networks, or for point of sale transactions using the Card, or for initiating other EFTs on your
behalf. If you withdraw funds from ATMs outside of the AllPoint or MoneyPass ATM networks,
you may be separately assessed fees by those ATM owners or operators.

6.     Confidentiality.

We may disclose information to third parties about you, your Card, or the transactions you make
using any of the EFT services we provide:

       (1)    Where it is necessary or helpful for completing or correcting transactions and
              resolving claims regarding transactions;

       (2)    In order to verify the existence and condition of your Card or your Account for a
              third party, such as a merchant;

       (3)    In order to comply with a valid request by a government agency, a court order, or
              other legal or administrative reporting requirements;

       (4)    If you consent by giving us your written permission;

       (5)    To our employees, auditors, affiliates, service providers, or attorneys as needed;

       (6)    In order to prevent, investigate or report possible illegal activity;

       (7)    In order to issue authorizations for transactions on the Card;

       (8)    As permitted by applicable law; or

       (9)    Otherwise as necessary to fulfill our obligations under this Agreement and the terms
              applicable to the EFT service you are using.

Please see Robinhood’s privacy policy, available at about.robinhood.com/legal, and the applicable
Bank’s privacy policy, available at https://www.suttonbank.com/_/kcms-doc/85/49033/WK-
Privacy-Disclosure-1218.pdf, for further details. (The Robinhood privacy policy and the
applicable Bank’s privacy policy are referred to collectively as the “Privacy Policies”). You
hereby agree to Robinhood’s and the Bank’s collection, use and sharing of information about you
and the Card as provided in the Privacy Policies, which are made a part of this Agreement. The
Privacy Policies also tell you how you can (i) limit the ways in which Bank and Robinhood share
information about you, or (ii) request corrections to the information that Bank or Robinhood
maintain about you. You agree that information you provide in connection with your Card or other
EFT services you use is being provided directly to both Robinhood as the holder of the Account
associated with the service and the Bank as the Card issuer or provider of the EFT service, as
applicable.




                                                42
          Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 65 of 72




7.     Documentation.

Terminal Transfers. You can get a receipt at the time you make any transfer to or from your
Account using an ATM from the AllPoint or MoneyPass ATM networks or at the point of sale.

Preauthorized Credits. If you have arranged to have direct deposits made to your Account at least
once every 60 days from the same person or company, the person or company making the deposit
will tell you every time they send us the money. You can also check your Account online to see
if a deposit has been received.

Periodic Statements. You will get a monthly Account statement, unless there are no transfers in a
particular month. In any case you will get the statement at least quarterly. You may obtain
information about the Available Funds in your Account and a history of your Cash Management
transactions on the App.

8.     Preauthorized Payments/Stop Payment Procedure and Notice of Varying Amounts.

   You do not have the right to request that Robinhood in advance make regular payments out of
your Account, although you may ask third parties to initiate regular payments out of your Account.

    a. Right to stop payment: If you have automatic recurring payments taken out of your Account,
you can stop any of these payments by contacting us at help@robinhood.com. You must contact
us in time for us to receive your request at least three business days before the payment is scheduled
to be made.

    b. Notice of varying amounts: If these regular payments vary in amount, the party you are going
to pay will tell you, 10 days before each payment, when the payment will be made and how much
it will be. (The party you are going to pay may allow you to choose to get this notice only when
the payment would differ by more than a certain amount from the previous payment, or when the
amount would fall outside certain limits that you set.)

    c. Liability for failure to stop payment of preauthorized transfer: If you order us to stop a
payment at least three business days before the transfer is scheduled and we do not do so, we will
be liable for your losses or damages.

9.     Our Liability.

If we do not complete a transaction to or from your Account on time or in the correct amount
according to our Agreement with you, we will be liable for your losses or damages. However,
there are some exceptions. We will not be liable, for instance:

       (1)     If through no fault of Robinhood or the Bank, you do not have enough Available
               Funds in your Account to complete the transaction;

       (2)     If a merchant refuses to accept your Card;

       (3)     If an electronic terminal where you are making a transaction does not operate
               properly, and you knew about the problem when you initiated the transaction;
                                                 43
           Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 66 of 72




         (4)     If access to your Card has been blocked after you reported your Card lost or stolen;

         (5)     If there is a hold or your funds are subject to legal or administrative process or other
                 encumbrance restricting their use;

         (6)     If Robinhood or the Bank have reason to believe the requested transaction is
                 unauthorized;

         (7)     If circumstances beyond the control of Robinhood or the Bank (such as fire, flood,
                 or computer or communication failure) prevent the completion of the transaction,
                 despite reasonable precautions that Robinhood or the Bank have taken; or

         (8)     For any other exception stated in this Agreement with you or by applicable law.

10.      Errors or Questions About Electronic Transfers.

In case of errors or questions about your electronic transfers, including your Card transactions, or
if you think your statement or receipt is wrong or if you need more information about a transaction
listed on the statement or receipt, contact Robinhood by emailing help@robinhood.com.
Robinhood must hear from you no later than sixty (60) days after you were sent the FIRST
statement on which the problem or error appeared.

      (a) Tell Robinhood your name and account number.

      (b) Describe the error or the transfer you are unsure about, and explain as clearly as you can
          why you believe it is an error or why you need more information.

      (c) Tell Robinhood the dollar amount of the suspected error.

Robinhood will determine whether an error occurred within ten (10) business days after Robinhood
hears from you and will correct any error promptly. If Robinhood needs more time, however, it
may take up to forty-five (45) days to investigate your complaint or question. If Robinhood
decides to do this, Robinhood will credit your Account within ten (10) business days for the
amount you think is in error, so that you will have the use of the money during the time it takes
Robinhood to complete our investigation.

For errors involving new accounts, point of sale, or foreign initiated transactions, Robinhood may
take up to ninety (90) days to investigate your complaint or question. For new accounts,
Robinhood may take up to twenty (20) business days to credit your Account for the amount you
think is in error.

Robinhood will tell you the results of our investigation within three (3) business days after
completing the investigation. If Robinhood decides that there was no error, Robinhood will send
you a written explanation. You may ask for copies of the documents that Robinhood used in our
investigation.




                                                   44
Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 67 of 72




               EXHIBIT B
                                          Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 68 of 72

	  


                                                                                                                                                                                                                     Robinhood	  
                                                                                                                                                                                                                  Terms	  &	  Conditions	  
Robinhood Financial LLC (“Robinhood Financial”), a wholly-owned subsidiary of Robinhood Markets,
Inc. (“Robinhood Markets”), is a registered broker-dealer and member of FINRA and SIPC that provides
online and mobile application-based discount stock brokerage services to self-directed investors.

These Terms and Conditions are in addition to any other agreements between you and Robinhood Financial
and Robinhood Markets (collectively, “Robinhood”), including any customer or account agreements and
any other agreements that govern your use of software, products, goods, services, content, tools, and
information provided by Robinhood.

General

The Robinhood website and mobile application (collectively, the “Service”) may include or make available
certain content (the “Content”). Content includes, without limitation: (1) account positions, balances,
transactions, confirmations, and order history; (2) general news and information, commentary, research
reports, educational material and information and data concerning the financial markets, securities and
other subjects; (3) market data1 such as quotations for securities transactions and/or last sale information for
completed securities transactions reported in accordance with federal securities regulations; (4) financial
and investment interactive tools, such as alerts or calculators; (5) tax preparation, bill payment and account
management tools; (6) company names, logos, product and service names, trade names, trademarks and
services marks (collectively, “Marks”) owned by Robinhood, and Marks owned by Third Party Providers
(defined below); and (7) any other information, content, services, or software. Certain Content is furnished
by third parties (each, a “Third-Party Provider” and collectively, the “Third-Party Providers”). Such
Content (“Third Party Content”) includes, without limitation, any information, content, service or software
made available by or through social media websites, blogs, wikis, online conferences, telecasts, podcasts,
and other forums (collectively, the “Forums”). Third Party Content may be available through framed areas
or through hyperlinks to the Third-Party Providers’ websites.

Acceptance of Terms and Conditions

By using the Service and the Content, you agree to follow and be bound by these Terms and Conditions,
including the policies referenced herein. Customers of Robinhood are granted additional levels of access to
the website and their relationship with Robinhood is governed by additional agreements and terms of use,
such as the Customer Agreement.

Disclaimer and Limitations of Liability

The Content and the Service are provided on an “as is” and “as available” basis. To the fullest
extent permitted under applicable law, Robinhood and the Third Party Providers expressly disclaim
all warranties of any kind with respect to the Content and the Service, whether express or implied,
including, but not limited to, the implied warranties of merchantability, fitness for a particular
purpose and non-infringement. Neither Robinhood nor Third Party Providers guarantee the
accuracy, timeliness, completeness or usefulness of any Content. You agree to use the Content and
the Service only at your own risk.

Neither Robinhood nor the Third Party Providers explicitly or implicitly endorse or approve any
Third Party Content. Third Party Content is provided for informational purposes only.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
       	  Market Data by Xignite provides market data to Robinhood customers. 	  

Rhfv1.420160108	  
	  
       Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 69 of 72

	  

The Content is not intended to provide financial, legal, tax or investment advice or recommendations.
You are solely responsible for determining whether any investment, investment strategy or related
transaction is appropriate for you based on your personal investment objectives, financial
circumstances and risk tolerance. You should consult your legal or tax professional regarding your
specific situation.

ROBINHOOD AND THE THIRD PARTY PROVIDERS WILL NOT BE LIABLE FOR ANY
DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS,
REVENUE, INCOME, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN IF
ROBINHOOD OR ANY THIRD PARTY PROVIDER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), RESULTING FROM: (1) THE USE OF OR THE
INABILITY TO USE THE CONTENT OR THE SERVICE; (2) THE COST OF PROCUREMENT
OF SUBSTITUTE GOODS AND SERVICES RESULTING FROM ANY GOODS, DATA,
INFORMATION OR SERVICES PURCHASED OR OBTAINED OR MESSAGES RECEIVED OR
TRANSACTIONS ENTERED INTO, THROUGH OR FROM THE SERVICE; (3) ACCESS TO OR
ALTERATION OF YOUR ACCOUNT, TRANSMISSIONS OR DATA DUE TO YOUR
CONDUCT, INACTION OR NEGLIGENCE; OR (4) ANY OTHER MATTER RELATING TO
THE CONTENT OR THE SERVICE.

No Recommendations or Investment Advice

Robinhood Financial provides self-directed investors with discount brokerage services, and does not make
recommendations or offer investment advice of any kind. You are solely responsible for evaluating the
merits and risks associated with the use of any Content provided through the Service before making any
decisions based on such Content. You agree not to hold Robinhood or any Third-Party Provider liable for
any possible claim for damages arising from any decision you make based on the Content or other
information made available to you through the Service or any Third-Party Provider websites. Past
performance data should not be construed as indicative of future results.

U.S. Residents Only

The Content and the Service are intended for United States residents only. They shall not be considered a
solicitation to any person in any jurisdiction where such solicitation would be illegal.

Content

Content posted on the Service is published as of its stated date or, if no date is stated, the date of first
posting. Neither Robinhood nor the Third-Party Providers have undertaken any duty to update any such
information.

Robinhood does not prepare, edit, or endorse Third Party Content. Robinhood does not guarantee the
accuracy, timeliness, completeness or usefulness of Third Party Content, and is not responsible or liable for
any content, advertising, products, or other materials on or available from third party sites.

You will not hold Robinhood and/or any Third-Party Provider liable in any way for (a) any inaccuracy of,
error or delay in, or omission of the Content; or (b) any loss or damage arising from or occasioned by i) any
error or delay in the transmission of such Content; ii) interruption in any such Content due either to any
negligent act or omission by any party to any “force majeure” (e.g., flood, extraordinary weather
conditions, earthquake or other act of God, fire, war, insurrection, riot, labor dispute, accident, action of
government, communications or power failure, equipment or software malfunction), or iii) to any other
cause beyond the reasonable control of Robinhood and/or Third-Party Provider, or iv) non-performance.



Rhfv1.420160108	  
	  
         Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 70 of 72

	  

Any price quotes may be delayed 20 minutes or longer, according to the rules and regulations applicable to
exchanges and Third Party Providers. Neither Robinhood nor the Third-Party Providers make any
representations, warranties or other guarantees as to the accuracy or timeliness of any price quotes. Neither
Robinhood nor the Third-Party Providers make any representations, warranties or other guarantees as to the
present or future value or suitability of any sale, trade or other transaction involving any particular security
or any other investment.

Content is provided exclusively for personal and noncommercial access and use. No part of the Service or
Content may be copied, reproduced, republished, uploaded, posted, publicly displayed, encoded, translated,
transmitted or distributed in any way (including “mirroring”) to any other computer, server, web site or
other medium for publication or distribution or for any commercial enterprise, without Robinhood’s
express prior written consent.

You acknowledge that Robinhood is the sole owner of Robinhood Marks and that other Marks are the
property of their respective owners. You agree that you will not use any Marks for any purpose without the
prior express written consent of the respective owners.

Termination; Modification

You agree that, without notice, Robinhood may terminate these Terms and Conditions, or suspend your
access to the Service or the Content, with or without cause at any time and effective immediately. These
Terms and Conditions will terminate immediately without notice from Robinhood if you, in Robinhood’s
sole discretion, fail to comply with any provision of these Terms and Conditions. Robinhood shall not be
liable to you or any third party for the termination or suspension of the Service or the Content, or any
claims related to such termination or suspension.

Robinhood and/or the Third-Party Providers may discontinue or modify the Content, or any portion thereof,
at any time. You release and agree to indemnify and hold harmless Robinhood, and the Third-Party
Providers, for any loss or damages arising from or relating to such discontinuation or modification.

Communications

By using the Service or the Content, you consent to any form of recording and retention of any
communication, information and data exchanged between you and Robinhood or its representatives or
agents.

All communications made at or through the Forums are public. Neither Robinhood nor the Third-Party
Providers screen, review, approve or endorse any Third Party Content available on or through the Forums.
Reliance on any Third Party Content available on or through the Forums is at your own risk. When
discussing a particular company, stock or security in the Forums, you agree to reveal any ownership
interest in such company, stock or security. Without limitation, you agree not to do any of the following:

       a)   upload, post, transmit or otherwise make available any Content that is unlawful, harmful,
            threatening, abusive, harassing, tortuous, defamatory, vulgar, obscene, libelous, invasive of
            another's privacy (including, but not limited to, any address, email, phone number, or any other
            contact information without the written consent of the owner of such information), hateful, or
            racially, ethnically or otherwise objectionable;
       b)   harm minors in any way;
       c)   impersonate any person or entity, including, but not limited to, (i) a Robinhood or Third-Party
            Provider manager, employee, agent, or representative or (ii) forum leader, guide or host;
       d)   falsely state or otherwise misrepresent your affiliation with any person or entity;
       e)   forge headers or otherwise manipulate identifiers in order to disguise the origin of any material;
       f)   upload, post or otherwise transmit any material that you do not have a right to transmit under any
            law or under contractual or fiduciary relationships (such as inside information, proprietary and

Rhfv1.420160108	  
	  
              Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 71 of 72

	  

               confidential information learned or disclosed as part of employment relationships or under
               nondisclosure agreements);
       g)      upload, post or otherwise transmit any material that infringes any patent, trademark, trade secret,
               copyright, rights of privacy or publicity, or other proprietary rights of any party;
       h)      upload, post, or transmit unsolicited commercial email or “SPAM,” including, but not limited to,
               unethical marketing, advertising, or any other practice that is in any way connected with SPAM,
               such as: (1) sending mass email to recipients who haven't requested email from you or with a
               fake return address; (2) promoting a site with inappropriate links, titles, or descriptions; or (3)
               promoting any site by posting multiple submissions in forums that are identical;
       i)      upload, post or otherwise transmit any material that contains software viruses or any other
               computer code, files or programs designed to interrupt, destroy or limit the functionality of any
               computer software or hardware or telecommunications equipment;
       j)      interfere with or disrupt the Service or servers or networks connected to the Service, or disobey
               any requirements, procedures, policies or regulations of networks connected to the Service;
       k)      intentionally or unintentionally violate any applicable local, state, national or international law,
               including, but not limited to, regulations promulgated by the U.S. Securities and Exchange
               Commission, any rules of any national or other securities exchange, and any regulations having
               the force of law;
       l)      “stalk” or otherwise harass another;
       m)      collect or store personal data about other users of the Service;
       n)      promote or provide instructional information about illegal activities, promote physical harm or
               injury against any group or individual, or promote any act of cruelty;
       o)      promote, offer for sale or sell any security or item, good or service that i) violates any applicable
               federal, state, or local law or regulation, ii) you do not have full power and authority under all
               relevant laws and regulations to offer and sell, including all necessary licenses and authorizations,
               or iii) Robinhood or the Third-Party Providers determine, in their sole discretion, is inappropriate
               for sale;
       p)      use the Forums as a forwarding service to another website; or
       q)      access or otherwise use the Forums in any unlawful manner, for any unlawful purpose or in
               violation of these Terms and Conditions.

External Links

Robinhood and/or the Third-Party Providers may provide links to other websites or resources. Because
neither Robinhood or the Third-Party Providers have any control over such sites and resources, you
acknowledge and agree that neither Robinhood nor the Third Party Providers are responsible for the
availability of such external sites or resources. Robinhood and the Third Party Providers do not endorse
and are not liable for any content, advertising, products, or other materials on or available through such
sites or resources. You further acknowledge and agree that neither Robinhood nor the Third Party
Providers shall be responsible or liable, directly or indirectly, for any damage or loss caused or alleged to
be caused by or in connection with use of or reliance on any such content, goods or services available on or
through any such site or resource.

Applicable Policies

In addition to these Terms and Conditions, your access to and use of the Content and the Service is subject
to Robinhood’s then-current policies relating to the Content and the Service, including, without limitation,
the Robinhood Privacy Policy available on the Service. You agree to be bound by these policies and all
other Robinhood policies applicable to the access and use of the Content and the Service.

By using the Service, you are consenting to have your personal data transferred to and processed by
Robinhood and its affiliates. As part of providing you the Service, Robinhood may need to provide you
with certain communications, such as service announcements and administrative messages. These
communications are considered part of the Service, which you may not be able to opt-out from receiving.


Rhfv1.420160108	  
	  
       Case 5:20-cv-01769-NC Document 1 Filed 03/12/20 Page 72 of 72

	  

Indemnification

You will indemnify and hold harmless Robinhood and the Third Party Providers, and the officers, directors,
agents, partners, employees, licensors, distributors, and representatives of Robinhood and the Third Party
Providers, from and against any and all claims, demands, actions, causes of action, suits, proceedings,
losses, damages, costs, and expenses, including reasonable attorneys' fees, arising from or relating to your
access and/or use of, or interaction with the Content (including, without limitation, Third Party Content), or
any act, error, or omission of your use of your account or any user of your account, in connection therewith,
including, but not limited to, matters relating to incorrect, incomplete, or misleading information; libel;
invasion of privacy; infringement of a copyright, trade name, trademark, service mark, or other intellectual
property; any defective product or any injury or damage to person or property caused by any products sold
or otherwise distributed through or in connection with the Service; or violation of any applicable law.

Revisions

Robinhood may at any time revise these Terms and Conditions by updating this document. You agree to be
bound by subsequent revisions and agree to review these Terms and Conditions periodically for changes.
The most updated version of this document will be available for your review under the “Robinhood Terms
and Conditions” link that appears on the Robinhood website and mobile application.

Applicable Law and Venue; Severability

You agree that these Terms and Conditions shall be governed by and interpreted in accordance with the
laws of the State of California, without giving effect to principles of conflicts of law. Any legal action or
proceeding arising under these Terms and Conditions will be brought exclusively in courts located in Santa
Clara County, California, and you hereby irrevocably consent to the personal jurisdiction and venue
therein. If any provision of these Terms and Conditions is deemed unlawful, void or for any reason
unenforceable, then that provision will be deemed severable from these Terms and Conditions and will not
affect the validity and enforceability of the remaining provisions.




Rhfv1.420160108	  
	  
